 



EXECUTION COPY
 
 
STOCK PURCHASE AGREEMENT
dated as of
April 30, 2006
by and among
LASERSCOPE,
INNOVAQUARTZ INCORPORATED
and
THE STOCKHOLDERS OF INNOVAQUARTZ INCORPORATED
 
 

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of the 30th day of April 2006, by and among Laserscope, a California
corporation (the “Purchaser”), InnovaQuartz Incorporated, an Arizona corporation
(the “Company”), The Griffin Family Revocable Trust (the “Griffin Trust”), Steve
Griffin (“Mr. Griffin”) and Brian Barr (“Mr. Barr”). The Griffin Trust and
Mr. Barr as sometimes referred to herein individually as a “Stockholder” and
collectively as the “Stockholders.” Mr. Griffin and Mr. Barr as sometimes
referred to herein individually as a “Company Principal” and collectively as the
“Company Principals.”
RECITALS
     A. The Board of Directors of Purchaser believes it is in the best interests
of Purchaser and its stockholders to acquire all of the issued and outstanding
capital stock of the Company, all of which capital stock is owned or held of
record by the Stockholders, all upon the terms and subject to the conditions set
forth herein (the “Acquisition”), such that upon consummation of the Acquisition
Purchaser will own all of the issued and outstanding capital stock of the
Company.
     B. As an inducement for Purchaser to consummate the Acquisition, the
Company, the Stockholders and the Company Principals have agreed to make certain
representations, warranties, covenants and other agreements in connection with
the Acquisition, all as set forth herein.
     C. As a further inducement for Purchaser to consummate the Acquisition,
each of the Company Principals has agreed to enter into an Employment Agreement
(collectively, the “Employment Agreements”), which shall be effective only upon
the closing of the Acquisition and shall be substantially in the form of
Exhibit A hereto, in the case of Mr. Griffin, and substantially in the form of
Exhibit B hereto, in the case of Mr. Barr.
AGREEMENT
     In consideration of the mutual promises, agreements, warranties and
provisions contained in this Agreement, the parties hereto, intending to be
legally bound, hereby agree as follows:
SECTION 1
PURCHASE AND SALE OF SHARES
     1.1 Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, Purchaser hereby agrees to purchase at the Closing (as defined
below) and the Stockholders agree to sell, convey, transfer, assign and deliver
to Purchaser at the Closing, free and clear of all liens, encumbrances or other
defects of title, all of the issued and outstanding shares of capital stock of
the Company and/or any rights to acquire shares of the capital stock of the
Company, beneficially owned or held of record and to be beneficially owned or
held of record by the Stockholders, in each case as set forth adjacent the
Stockholders’ names in Section 1.1 of the Company Disclosure Schedule, such that
on the Closing Date (as defined below) Purchaser shall be the sole record and
beneficial owner of all outstanding shares and rights to acquire shares of the
Company’s capital stock (the “Shares”).

 



--------------------------------------------------------------------------------



 



     1.2 Consideration.
          (a) The total consideration to be paid by Purchaser for the Shares
shall be an aggregate of Seven Million Five Hundred Twenty Six Thousand One
Hundred Twenty Two Dollars ($7,526,122) (the “Total Initial Payment”), plus the
Earnout Amounts, if any, as determined in accordance with Sections 1.3 and 1.4
below (such amount, the “Purchase Price”). At the Closing, Purchaser shall pay
to the Griffin Trust $5,017,414.67 of the Total Initial Payment and shall pay to
Mr. Barr $2,508,707.33 of the Total Initial Payment, in each case either by
check or wire transfer of immediately available funds pursuant to wire transfer
instructions delivered by each Stockholder to Purchaser at least two
(2) Business Days prior to the Closing Date.
          (b) As additional consideration for the obligations of the
Stockholders, the Company Principals and the Company hereunder, Purchaser shall,
as of the Closing: (i) assume the capital equipment financing obligation of the
Company as set forth in Section 1.2 of the Company Disclosure Schedule (so as to
terminate any further obligation of the Stockholders with respect thereto); and
(ii) fully pay all principal and accrued interest owing to the holders of the
promissory notes, having an aggregate principal amount of $310,217, set forth in
Section 1.2 of the Company Disclosure Schedule (the “Barr Note Payments”).
     1.3 Earnout Payments.
          (a) Earnout Payment Schedule. Subject to Purchaser’s rights of set-off
set forth in Section 8.3 hereof, the Stockholders shall be entitled to receive
the Earnout Amounts (as defined in Section 1.4 below) as follows:
               (i) 50% of the Total First Earnout Amount will be paid to the
Stockholders within 30 days of the final determination of the Total First
Earnout Amount in accordance with Section 1.3(f), and the balance of the Total
First Earnout Amount will be paid to the Stockholders within 30 days of
completion of Purchaser’s audited financials for calendar year 2007;
               (ii) 50% of the Total Second Earnout Amount will be paid to the
Stockholders within 30 days of the final determination of the Total Second
Earnout Amount in accordance with Section 1.3(f), and the balance of the Total
Second Earnout Amount will be paid to the Stockholders within 30 days of
completion of Purchaser’s audited financials for calendar year 2008; and
               (iii) 50% of the Total Third Earnout Amount will be paid to the
Stockholders within 30 days of the final determination of the Total Third
Earnout Amount in accordance with Section 1.3(f), and the balance of the Total
Third Earnout Amount will be paid to the Stockholders within 30 days of
completion of Purchaser’s audited financials for calendar year 2009.

-2-



--------------------------------------------------------------------------------



 



          (b) Earnout Payment Allocations. Subject to Section 1.3(c), Section
1.3(g)(ii) and Purchaser’s rights of set-off set forth in Section 8.3 hereof,
two-thirds of each of the Earnout Amounts shall be payable in cash to
Mr. Griffin and one-third of each of the Earnout Amounts shall be payable in
cash to Mr. Barr, in each case by wire transfer of immediately available funds
pursuant to wire transfer instructions promptly delivered by each Stockholder to
Purchaser upon Purchaser’s request.
          (c) Compliance with Agreements.
               (i) Each Stockholder’s right to receive his or its portion of
each of the Earnout Amounts is contingent upon such Stockholder (or, in the case
of the Griffin Trust, Mr. Griffin) being in material compliance with the
non-competition and non-solicitation sections of his Employment Agreement at all
times prior to the payment of such Earnout Amount; provided, however, if any
material non-compliance is inadvertent or unintentional, is curable (whether
through the payment of damages or losses sustained by Purchaser or otherwise),
and the non-complying party has given Purchaser written notice promptly (but no
later than 5 business days) after first becoming aware of the facts, events or
actions that caused, or could reasonably be expected to cause, such material
non-compliance, the non-complying party shall have 10 business days to cure such
non-compliance, whereupon such Stockholder’s rights to any Earnout Amounts paid
or payable after the date of the non-complying party’s notice to Purchaser shall
be reinstated; provided, further, if Purchaser has any basis (other than receipt
of the notice referenced in the first proviso above) to allege any material
non-compliance with the non-competition and non-solicitation sections of the
Employment Agreement, then Purchaser, as a condition precedent to invoking its
rights pursuant to this Section 1.3(c)(i), shall have given such Stockholder
(and, in the case of the Griffin Trust, Mr. Griffin) written notice of the
alleged breach of such non-competition and non-solicitation sections within
30 days of Purchaser first becoming aware of the facts, events or actions that
form the basis for such allegation
               (ii) Each Stockholder’s right to receive his or its portion of
each of the Earnout Amounts is also contingent upon such Stockholder (and, in
the case of the Griffin Trust, Mr. Griffin) being in material compliance with
the post-Closing operational covenants of the Company set forth in
Section 6.10(a) and (d) of this Agreement; provided, that Purchaser, as a
condition precedent to invoking its rights pursuant to this Section 1.3(c)(ii),
has given such Stockholder (and, in the case of the Griffin Trust, Mr. Griffin)
notice of any determination by Purchaser of such Stockholder’s (or, in the case
of the Griffin Trust, Mr. Griffin’s) material non-compliance with the terms of
Section 6.10(a) or (d) of this Agreement, and, to the extent such non-compliance
is curable (whether through the payment of damages or losses sustained by
Purchaser or otherwise), such Stockholder (and, in the case of the Griffin
Trust, Mr. Griffin) has been afforded a reasonable opportunity (not to exceed
30 days) to cure such non-compliance, whereupon such Stockholder’s rights to any
Earnout Amounts paid or payable after the date of Purchaser’s notice shall be
reinstated).

-3-



--------------------------------------------------------------------------------



 



          (d) Change of Control Transaction. In the event a Change of Control
Transaction is completed at any time during the period beginning on the date
hereof and ending on the earlier of (i) the satisfaction or termination of
Purchaser’s payment obligations to the Stockholders with respect to the Earnout
Amounts or (ii) the third anniversary of the Closing Date (the “Restricted
Period”), either (A) Purchaser shall require the successor entity to expressly
agree in writing to assume all such payment obligations as specified in
Sections 1.3 and 1.4 hereof and Purchaser’s operational covenants specified in
Section 6.10 hereof; or (B) in lieu thereof, Purchaser or the successor entity
shall, at or prior to the closing of the Change of Control Transaction and as a
condition thereof, pay to the Stockholders, in full satisfaction of such payment
obligations, the following percentages of the maximum buyout amount of
$15,000,000 (the “Maximum Buyout Amount”): (I) 50% of the Maximum Buyout Amount
less the aggregate amount of all Earnout Amounts paid, or which would have been
payable but for a Stockholder’s (or, in the case of the Griffin Trust,
Mr. Griffin’s) noncompliance with Section 1.3(c) or Purchaser’s exercise of its
rights of set-off set forth in Section 8.3, prior to the date of the Change of
Control Transaction, in the event the Change of Control Transaction occurs on or
prior to the first anniversary of the Closing Date; (II) 73% of the Maximum
Buyout Amount less the aggregate amount of all Earnout Amounts paid, or which
would have been payable but for a Stockholder’s (or, in the case of the Griffin
Trust, Mr. Griffin’s)noncompliance with Section 1.3(c) or Purchaser’s exercise
of its rights of set-off set forth in Section 8.3, prior to the date of the
Change of Control Transaction, in the event the Change of Control Transaction
occurs after the first anniversary of the Closing Date but on or prior to the
second anniversary of the Closing Date; and (III) 100% of the Maximum Buyout
Amount less the aggregate amount of all Earnout Amounts paid, or which would
have been payable but for a Stockholder’s (or, in the case of the Griffin Trust,
Mr. Griffin’s) noncompliance with Section 1.3(c) or Purchaser’s exercise of its
rights of set-off set forth in Section 8.3, prior to the date of the Change of
Control Transaction, in the event the Change of Control Transaction occurs after
the second anniversary of the Closing Date but on or prior to the third
anniversary of the Closing Date.
          (e) Product Sales Limitations. Prior to the expiration of the
Restricted Period and except as contemplated and permitted by Section 6.10(d),
Purchaser shall not (i) impose any sales prohibitions or take other actions to
exclude any of the Company Developed Products included in the Baseline Budget
from its sales efforts (unless it shall permit the Company to sell any such
Company Developed Products exclusively), including, without limitation, but only
in the event Purchaser elects to sell any Company Developed Products, the
implementation of any commission or compensation structure that provides for
compensation to Purchaser’s salespersons, representatives, distributors or other
persons responsible for the sale by Purchaser of Company Developed Products
after the Closing that is less favorable to such persons than the commission or
compensation structure applicable to their sales of Purchaser’s like products of
comparable quality in the same markets, (ii) impose any material restriction
during any calendar year in the Restricted Period on the Company’s expenditure
or application of its financial, capital and other resources during such
calendar year or the Company’s employee staffing levels during such calendar
year, in each case, subject to the amounts and other limitations applicable to
such calendar year as set forth in the Baseline Budget, or (iii) otherwise
restrict the Company’s sales of the Company Developed Products included in the
Baseline Budget in a manner that results in a reduction in sales of such Company
Developed Products (a “Product Sales Limitation”); provided, however, a Product
Sales Limitation shall exclude, and not result from Purchaser’s imposition of,
(A) any sales prohibitions or the taking of other actions required to address a
quality assurance or

-4-



--------------------------------------------------------------------------------



 




regulatory compliance problem, (B) any requirement that the purchase price of
the Company’s products be comparable to the purchase price of like products of
comparable quality in the same market, (C) any requirement that the gross margin
on sales of the Company’s products be at least equal to the combined gross
margin on sales by Purchaser of comparable products (currently 75%) less an
allowance for reasonable selling and/or distribution expenses not to exceed 10%
of the applicable per unit sales price, or (D) any other restriction or
requirement as is reasonably necessary to prevent a violation of any law,
regulation or other legal obligation applicable to Purchaser, the Company or any
of their respective affiliates or subsidiaries. In the event Purchaser or its
successor (as applicable) elects to take any action during the Restricted Period
that constitutes a Product Sales Limitation, Purchaser or its successor (as
applicable) shall be obligated to pay to the Stockholders, at or prior to the
imposition of the Product Sales Limitation, as a condition thereof, and in full
satisfaction of all payment obligations of Purchaser or its successor (as
applicable) under this Agreement, the following percentages of the Maximum
Buyout Amount: (I) 50% of the Maximum Buyout Amount less the aggregate amount of
all Earnout Amounts paid, or which would have been payable but for a
Stockholder’s (or, in the case of the Griffin Trust, Mr. Griffin’s)
noncompliance with Section 1.3(c) or Purchaser’s exercise of its rights of
set-off set forth in Section 8.3, prior to the date of the Product Sales
Limitation, in the event the Product Sales Limitation occurs on or prior to the
first anniversary of the Closing Date; (II) 73% of the Maximum Buyout Amount
less the aggregate amount of all Earnout Amounts paid, or which would have been
payable but for a Stockholder’s (or, in the case of the Griffin Trust,
Mr. Griffin’s) noncompliance with Section 1.3(c) or Purchaser’s exercise of its
rights of set-off set forth in Section 8.3, prior to the date of the Product
Sales Limitation, in the event the Product Sales Limitation occurs after the
first anniversary of the Closing Date but on or prior to the second anniversary
of the Closing Date; and (III) 100% of the Maximum Buyout Amount less the
aggregate amount of all Earnout Amounts paid, or which would have been payable
but for a Stockholder’s (or, in the case of the Griffin Trust, Mr. Griffin’s)
noncompliance with Section 1.3(c) or Purchaser’s exercise of its rights of
set-off set forth in Section 8.3, prior to the date of the Product Sales
Limitation, in the event the Product Sales Limitation occurs after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date. Notwithstanding anything in this Section 1.3(e) to the contrary,
if the Stockholders have any basis to allege that a Product Sales Limitation has
occurred, then the Stockholders, as a condition precedent to invoking their
rights pursuant to this Section 1.3(e), shall have given Purchaser written
notice of the basis for such allegation within 30 days of first becoming aware
of the facts, events or actions that form the basis for such allegation, and, to
the extent such allegation is valid, Purchaser shall have 30 days to cure the
Product Sales Limitation.
          (f) Calculation of Gross Revenue and Pre-Tax Profits. The amount of
gross revenue and pre-tax profits of the Company for any calendar year during
the Restricted Period shall be calculated in accordance with generally accepted
accounting principles of the United States (“GAAP”), applied in a manner
consistent with that which the Purchaser’s financials have been prepared and
subject to the following:
               (i) Purchaser and each of the Stockholders and the Company
Principals agrees and acknowledges that the gross revenue and pre-tax profits
targets set forth in the initial Baseline Budget were established based on the
fact that revenue generated under the Boston Scientifics Supply Agreement (as
defined in Section 1.4(a) below) cannot be recognized under GAAP until
expiration of the 180-day final inspection and

-5-



--------------------------------------------------------------------------------



 



acceptance or rejection period specified therein; however, Purchaser and each of
the Stockholders and the Company Principals further agrees and acknowledges that
if the Boston Scientifics Supply Agreement is amended post-Closing in a manner
that enables the recognition of any revenue generated thereunder in an earlier
calendar year than is contemplated in the initial Baseline Budget, then the
gross revenue and pre-tax profits targets set forth in the initial Baseline
Budget will be revised to appropriately reflect such earlier revenue
recognition;
               (ii) subject to the Company Principals’ compliance with
Section 6.10(b) hereof, any and all sales of Company Developed Products
completed during any calendar year ending within the Restricted Period, whether
by the Company or the Purchaser, shall be deemed made 100% by the Company and
included in the Company’s gross revenue for such calendar year at the sale price
paid by the customer;
               (iii) subject to the Company Principals’ compliance with
Section 6.10(c) hereof, the percentage of any and all sales of Jointly Developed
Products completed during any calendar year ending within the Restricted Period
allocable to the Company as mutually agreed by the parties pursuant to Section
6.10(c), whether by the Company or the Purchaser, shall be deemed made by the
Company and the same percentage of the gross revenue generated from such sales,
based on the sale price paid by the customer, shall be included in the Company’s
gross revenue for such calendar year;
               (iv) except for the types and amounts of charges or expenses
attributable to the Company pursuant to the Baseline Budget, no one-time charges
or expenses attributable to any Subsidiary of Purchaser other than the Company
shall be allocated to the Company in calculating the Company’s pre-tax profit;
               (v) for calendar year 2006, any fees and expenses incurred or
reasonably expected to be incurred by the Company, the Stockholders or the
Company Principals in connection with the negotiation of the terms and
conditions of this Agreement and the completion of the Acquisition, including
all legal, accounting, financial advisory, consulting and other fees and
expenses of third parties, shall, subject to such parties’ compliance with
Section 6.1 hereof, be excluded for the purpose of calculating Company pre-tax
profit; and
               (vi) Purchaser’s payment of any Earnout Amount shall not be
deemed an expense of the Company for the purpose of calculating any Earnout
Amount.
          (g) Baseline Cap Production and Reinvestment Requirement.
Notwithstanding any other term of this Section 1.3 or Section 1.4 below,
Purchaser acknowledges and agrees that: (i) the Company’s attainment of the
Baseline Cap Production Requirement shall be excused as a condition to the
accrual of any Earnout Amount to the extent that Purchaser does not submit
orders for (or otherwise directs the Company not to produce) a number of caps
equal to or greater than the Baseline Cap Production Requirement; and (ii) to
the extent the amount, if any, comprising the Reinvestment Requirement for each
calendar year ending within the Restricted Period is not reinvested by the
Company in approved research and development or product marketing activities
during such calendar year after expending commercially reasonable efforts to
effect such reinvestments, then the Earnout Amount, if any, for such calendar
year shall be reduced dollar-for-dollar by the amount of such reinvestment
shortfall, but in no event shall exceed 10% of such Earnout Amount, and such
reduction shall be the sole effect from the Company’s failure to fully reinvest
the amount comprising the Reinvestment Requirement for that calendar year.

-6-



--------------------------------------------------------------------------------



 



           (h) Determination of Earnout Amounts. Within 30 days after
Purchaser’s completion of its audited financials for the applicable calendar
year (namely, calendar year 2006 in the case of the Total First Earnout Amount,
calendar year 2007 in the case of the Total Second Earnout Amount, and calendar
year 2008 in the case of the Total Third Earnout Amount), Purchaser shall submit
to the Stockholders a calculation, with reasonable detail, of the applicable
Earnout Amount and the Stockholders shall have 15 days thereafter to dispute
such calculation by submitting a written dispute notice to Purchaser. Purchaser
shall make the books and records of account of the Company fully available to
the Stockholders and the Stockholders’ representatives until such time as all
Earnout Amounts due and payable hereunder have been finally determined solely
for use in verifying and calculating the applicable Earnout Amount. Subject to
the full availability of the books and records of account of the Company, the
Stockholders’ failure to provide Purchaser written notice of dispute within such
15 days shall be deemed acceptance by the Stockholders of Purchaser’s
calculation. If the Stockholders do not timely dispute Purchaser’s calculation
or the Stockholders earlier accept Purchaser’s calculation in writing, then
Purchaser shall promptly remit the applicable Earnout Amount to the
Stockholders. If the Stockholders timely dispute Purchaser’s calculation, then
Purchaser and the Stockholders shall have 20 days to negotiate in good faith to
resolve the dispute. If such parties do not reach a mutually acceptable
resolution from such negotiations, then the dispute shall be submitted to a
nationally recognized public accounting firm agreeable to each such party and
with whom neither such party (or any of its Affiliates) has had a relationship
within the past 24 months. Such accounting firm and the Stockholders shall be
given reasonable access to all relevant records of the Company to calculate the
applicable Earnout Amount, which calculation shall be submitted by the
accounting firm to Purchaser and the Stockholders within 45 days. Each of
Purchaser and the Stockholders shall have 20 days thereafter to submit to each
other and the accounting firm written comments on such calculation and an
additional 20 days to similarly submit to each other and the accounting firm
written rebuttal comments to each other’s initial comments. Within 15 days after
the rebuttal comment period, the accounting firm shall submit its final
calculation to each of Purchaser and the Stockholders, which shall be final and
binding on the parties hereto, and after which Purchaser shall promptly remit
the applicable Earnout Amount (if any) as so calculated to the Stockholders.
Purchaser and the Stockholders shall share equally the fees and expenses of such
accounting firm, provided if the applicable Earnout Amount as finally determined
by the accounting firm is more than twenty-five percent (25%) greater than
Purchaser’s original calculation of such Earnout Amount, all of such fees and
expenses shall be paid by Purchaser. Interest shall accrue on any unpaid portion
of the applicable Earnout Amount commencing on the date the Stockholders give
notice of dispute of Purchaser’s calculation of such Earnout Amount; provided,
however, that Purchaser may remit to the Stockholders such amount as Purchaser
deems not in dispute and interest shall thereupon accrue only on the difference,
if any, ultimately determined in accordance with this Section 1.3(f). The rate
of interest shall be the rate of interest then published by Bank of America, San
Francisco, California, as its “prime” lending rate for commercial borrowers.

-7-



--------------------------------------------------------------------------------



 



     1.4 Earnout Amounts.
          (a) Certain Definitions.
               (i) “Baseline Budget” means the budget for calendar years 2006,
2007 and 2008 as set forth in Exhibit C attached hereto, which sets forth the
gross revenue and pre-tax profit targets for each of these calendar years, as
amended and updated from time to time in accordance with Section 6.10(e). The
Baseline Budget will provide for continued manufacture of at least 125,000 caps
per year by the Company for Purchaser on a cost basis with the same level of
quality and timing of delivery as is currently being provided to Purchaser by
the Company (the “Baseline Cap Production Requirement”); provided, however, if
Purchaser funds the capital expenditures necessary to double the Company’s cap
production capacity (which are not expected to exceed $100,000 plus incremental
labor costs), the Baseline Cap Production Requirements shall be increased to
250,000 caps per year. In addition, the Baseline Budget for each of calendar
years 2006, 2007 and 2008 shall, at the direction of Purchaser in its sole
discretion, require and reflect the Company’s reinvestment of up to 7% or
$250,000 of its revenue, whichever is greater (the “Reinvestment Requirement”),
towards research and development activities, which amounts shall be fully
reflected as expenses for purposes of determining the pre-tax profit targets for
each of these calendar years. The Reinvestment Requirement will also include, at
the direction of Purchaser in its sole discretion, up to certain levels of
investment in product marketing to be identified in the Baseline Budget.
               (ii) “Boston Scientific Supply Agreement” means the Supply
Agreement dated as of February 11, 2005 by and between Boston Scientific
Corporation and the Company.
               (iii) “Change of Control Transaction” means (1) a sale of all or
substantially all of Purchaser’s assets, or (2) any merger, consolidation or
other business combination transaction of Purchaser with or into another
corporation, entity or person, other than a transaction in which the holders of
at least a majority of the shares of voting capital stock of Purchaser
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Purchaser (or the
surviving entity) outstanding immediately after such transaction, or (3) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any person, or persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of Purchaser.
               (iv) “Company Developed Products” means the Company’s existing
products and products in development as of the Closing Date as identified in the
Baseline Budget and any new products independently developed by the Company
after the Closing Date without any development contribution from Purchaser or
any of its subsidiaries or affiliates other than the Company, including without
limitation concept generation, design, prototyping, manufacturing, testing and
validation services.

-8-



--------------------------------------------------------------------------------



 



               (v) “Earnout Amounts” shall mean the Total First Earnout Amount,
the Total Second Earnout Amount, and the Total Third Earnout Amount.
               (vi) “First Earnout Shortfall Payment” means the amount obtained
by multiplying (x) the unpaid Maximum First Earnout Amount divided by 20, by
(y) the lesser of (1) the number equal to the difference between 80% and the
percentage of the revenue target set forth in the Baseline Budget actually
achieved for 2006 or (2) the number equal to the difference between 80% and the
percentage of the pre-tax profit target set forth in the Baseline Budget
actually achieved for 2006.
               (vii) “Jointly Developed Products” means new products or product
improvement projects that are jointly developed by the Company and Purchaser or
any of Purchaser’s other subsidiaries or affiliates as a result of any
development contribution from Purchaser or such other subsidiaries or
affiliates, including without limitation concept generation, design,
prototyping, manufacturing, testing and validation services. For the purposes of
determining the status of any new product as a Company Developed Product or a
Jointly Developed Product, Purchaser and the Stockholders shall mutually
identify in writing, prior to the commencement of development of such new
product, any development contribution by Purchaser that shall cause such new
product to be a Jointly Developed Product, and, in the absence of any identified
development contribution by Purchaser, such new product shall be deemed a
Company Developed Product.
               (viii) “Second Earnout Shortfall Payment” means the amount
obtained by multiplying (x) the Maximum Second Earnout Amount (reduced by the
amount of the First Earnout Shortfall Carryover) divided by 20, by (y) the
lesser of (1) the number equal to the difference between 80% and the percentage
of the revenue target set forth in the Baseline Budget actually achieved for
2007 or (2) the number equal to the difference between 80% and the percentage of
the pre-tax profit target set forth in the Baseline Budget actually achieved for
2007.
               (ix) “Sub-Baseline Budget” means for each calendar year reflected
in the Baseline Budget, a gross revenue target equal to 80% of the gross revenue
target set forth in the Baseline Budget for that calendar year and 80% of the
pre-tax profit target set forth in the Baseline Budget for that calendar year.
               (x) “Third Earnout Shortfall Payment” means the amount obtained
by multiplying (x) the Maximum Third Earnout Amount (reduced by the amount of
the Second Earnout Shortfall Carryover) divided by 20, by (y) the lesser of
(1) the number equal to the difference between 80% and the percentage of the
revenue target set forth in the Baseline Budget actually achieved for 2008 or
(2) the number equal to the difference between 80% and the percentage of the
pre-tax profit target set forth in the Baseline Budget actually achieved for
2008.

-9-



--------------------------------------------------------------------------------



 



          (b) Total First Earnout Amount.
               (i) Actual First Earnout Amount. The Stockholders shall be
entitled to receive, subject to Section 1.3(c) and Purchaser’s rights of set-off
set forth in Section 8.3 hereof, up to $1,500,000 of additional consideration
(the “Maximum First Earnout Amount”) as follows: (A) if the Company’s 100W
Holmium side-firing fiber is completely validated by Purchaser for use with the
100W Holmium lasers currently available for the treatment of BPH using laser
vaporization in accordance with cost and technical validation criteria set forth
on Exhibit D hereto, and ready to ship by the start of the 2006 Annual Meeting
of the American Urological Association (May 20, 2006), the Stockholders shall be
entitled to receive $1,000,000 of the Maximum First Earnout Amount (the “H100
Payment”); (B) if the Company’s revenues and pre-tax profits in calendar year
2006 equal or exceed the 2006 target amounts set forth in the Baseline Budget
and, subject to Section 1.3(g) hereof, the Baseline Cap Production Requirement
is satisfied for such year, the Stockholders shall be entitled to receive 100%
of the then remaining portion of the Maximum First Earnout Amount; and (C) if
the Company’s revenues and/or pre-tax profits in calendar year 2006 are less
than the 2006 target amounts in the Baseline Budget but both revenues and
pre-tax profits exceed the 2006 target amounts in the Sub-Baseline Budget and,
subject to Section 1.3(g) hereof, the Baseline Cap Production Requirement is
satisfied for such year, the Stockholders shall be entitled to receive a portion
of the Maximum First Earnout Amount equal to the First Earnout Shortfall Payment
(the total amount that becomes due and payable to the Stockholders pursuant to
clauses (A), (B) and/or (C) above being, the “Actual First Earnout Amount”). For
purposes hereof, the “First Earnout Shortfall Carryover” means the Maximum First
Earnout Amount less the Actual First Earnout Amount.
               (ii) Actual First Profit-Sharing Amount. In addition to the
Actual First Earnout Amount, if the Company’s revenues and pre-tax profits in
calendar year 2006 exceed the 2006 revenue and pre-tax profit target amounts set
forth in the Baseline Budget and, subject to Section 1.3(g) hereof, the Baseline
Cap Production Requirement is satisfied for such year, the Stockholders shall be
entitled to receive, subject to Section 1.3(c) and Purchaser’s rights of set-off
set forth in Section 8.3 hereof, an amount equal to the sum of (I) 40% of the
pre-tax profits in excess of the pre-tax profit target in the Baseline Budget
attributable to sales of Company Developed Products in calendar year 2006 plus
(II) 20% of the pre-tax profits in excess of the pre-tax profit target in the
Baseline Budget attributable to sales or cost reductions of Jointly Developed
Products in calendar year 2006 (such sum, the “Actual First Profit-Sharing
Amount” and together with the Actual First Earnout Amount, the “Total First
Earnout Amount”).
          (c) Total Second Earnout Amount.
               (i) Actual Second Earnout Amount. The Stockholders shall be
entitled to receive, subject to Section 1.3(c) and Purchaser’s rights of set-off
set forth in Section 8.3 hereof, additional consideration up to the sum of
$1,000,000 plus the First Earnout Shortfall Carryover (such sum, the “Maximum
Second Earnout Amount”) as follows: (A) if the Company’s revenues and pre-tax
profits in calendar year 2007 exceed the 2007 target amounts set forth in the
Baseline Budget and, subject to Section 1.3(g) hereof, the Baseline Cap
Production Requirement is satisfied for such year, the Stockholders shall be
entitled to receive 100% of the Maximum Second Earnout Amount; or (B) if the
Company’s revenues and/or pre-tax profits in calendar year 2007 are less than
the 2007 target amounts in the Baseline Budget but both revenues and pre-

-10-



--------------------------------------------------------------------------------



 



tax profits meet or exceed the 2007 target amounts in the Sub-Baseline Budget
and, subject to Section 1.3(g) hereof, the Baseline Cap Production Requirement
is satisfied for such year, the Stockholders shall be entitled to receive an
amount equal to the First Earnout Shortfall Carryover plus a portion of the
Maximum Second Earnout Amount equal to the Second Earnout Shortfall Payment (the
total amount that becomes due and payable to the Stockholders pursuant to clause
(A) or (B) above being, the “Actual Second Earnout Amount”). For purposes
hereof, the “Second Earnout Shortfall Carryover” means: (i) $0, in the event the
Actual Second Earnout Amount is determined pursuant to clause (A) above, (ii)
$1,000,000 minus the Second Earnout Shortfall Payment, in the event the Actual
Second Earnout Amount is determined pursuant to clause (B) above; or (iii)
$1,000,000, in the event the Actual Second Earnout Amount is $0.
               (ii) Actual Second Profit-Sharing Amount. In addition to the
Actual Second Earnout Amount, if the Company’s revenues and pre-tax profits in
calendar year 2007 exceed the 2007 target revenue and pre-tax profit amounts set
forth in the Baseline Budget and, subject to Section 1.3(g) hereof, the Baseline
Cap Production Requirement is satisfied for such year, the Stockholders shall be
entitled to receive, subject to Section 1.3(c) and Purchaser’s rights of set-off
set forth in Section 8.3 hereof, an amount equal to the sum of (I) 40% of the
pre-tax profits in excess of pre-tax profit target in the Baseline Budget
attributable to sales of Company Developed Products in calendar year 2007, plus
(II) 20% of the pre-tax profits in excess of the pre-tax profit target in the
Baseline Budget attributable to sales or cost reductions of Jointly Developed
Products in calendar year 2007 (such sum, the “Actual Second Profit-Sharing
Amount” and together with the Actual Second Earnout Amount, the “Total Second
Earnout Amount”).
          (d) Total Third Earnout Amount.
               (i) Actual Third Earnout Amount. The Stockholders shall be
entitled to receive additional consideration up to the sum of $1,000,000 plus
the Second Earnout Shortfall Carryover (such sum, the “Maximum Third Earnout
Amount”) as follows: (A) if the Company’s revenues and pre-tax profits in
calendar year 2008 exceed the 2008 target amounts set forth in the Baseline
Budget and, subject to Section 1.3(g) hereof, the Baseline Cap Production
Requirement is satisfied for such year, the Stockholders shall be entitled to
receive, subject to Section 1.3(c) and Purchaser’s rights of set-off set forth
in Section 8.3 hereof, 100% of the Maximum Third Earnout Amount; or (B) if the
Company’s revenues and/or pre-tax profits in calendar year 2008 are less than
the 2008 target amounts in the Baseline Budget but both revenues and pre-tax
profits meet or exceed the 2008 target amounts in the Sub-Baseline Budget and,
subject to Section 1.3(g), the Baseline Cap Production Requirement is satisfied
for such year, the Stockholders shall be entitled to receive an amount equal to
the Second Earnout Shortfall Carryover plus a portion of the Maximum Third
Earnout Amount equal to the Third Earnout Shortfall Payment (the total amount
that becomes due and payable to the Stockholders pursuant to clause (A) or
(B) above being, the “Actual Third Earnout Amount”).
               (ii) Actual Third Profit-Sharing Amount. In addition to the
Actual Third Earnout Amount, if the Company’s revenues and pre-tax profits in
calendar year 2008 exceed the 2008 target revenue and pre-tax profit amounts set
forth in the Baseline Budget and, subject to Section

-11-



--------------------------------------------------------------------------------



 



1.3(g) hereof, the Baseline Cap Production Requirement is satisfied for such
year, the Stockholders shall be entitled to receive, subject to Section 1.3(c)
and Purchaser’s rights of set-off set forth in Section 8.3 hereof, an amount
equal to the sum of (I) 40% of the pre-tax profits in excess of the pre-tax
profit target in the Baseline Budget attributable to sales of Company Developed
Products in calendar year 2008 plus (II) 20% of the pre-tax profits in excess of
pre-tax profit target in the Baseline Budget attributable to sales or cost
reductions of Jointly Developed Products in calendar year 2008 (such sum, the
“Actual Third Profit-Sharing Amount” and together with the Actual Third Earnout
Amount, the “Total Third Earnout Amount”).
          (e) Allocation of Costs. The Company will be integrated into
Purchaser’s internal financial reporting system and accounted for as an
independent profit center for purposes of allocation of expenses. Expenses will
be allocated in accordance with the following principles as well as the
procedures set forth in the notes to the Baseline Budget: (i) general and
administrative expenses such as finance, legal, human resources, and information
technology shall be allocated on a percentage of total revenues basis;
(ii) research and development costs shall be allocated directly on a cost
incurred basis; (iii) marketing costs shall either be combined and allocated on
a percentage of total revenues basis or on a percentage of unit sales basis or
allocated directly on a cost incurred basis as set forth in the Baseline Budget;
(iv) direct sales expenses such as commissions, spiffs, and the like shall be
allocated directly to the Company.
SECTION 2
CLOSING
     2.1 Closing Date. The closing of the Acquisition (the “Closing”) shall be
held at the offices of Orrick, Herrington & Sutcliffe LLP, 1000 Marsh Road,
Menlo Park, CA 94025 at 5:00 p.m. California time on the date hereof (the
“Closing Date”), unless another date, time or place is agreed to in writing by
Purchaser and the Stockholders.
     2.2 Actions at the Closing. At the Closing, the Company, the Stockholders
and Purchaser shall take such actions and execute and deliver such agreements
and other instruments and documents as necessary or appropriate to effect the
transactions contemplated by this Agreement in accordance with its terms,
including without limitation the following:
          (a) At the Closing, the Stockholders and/or the Company shall deliver
or cause to be delivered to Purchaser the following:
               (i) a certificate or certificates representing all of the Shares,
together with stock powers duly endorsed in blank for transfer of the Shares to
Purchaser, with any required transfer stamps affixed thereto;
               (ii) the Employment Agreements executed by the Stockholders;
               (iii) duly and validly executed copies of all agreements,
instruments, certificates and other documents, in form and substance reasonably
satisfactory to Purchaser, that are necessary or appropriate to evidence the
release of any and all liens (other than Permitted Liens as specified in
Section 3.13(a)) and other encumbrances on the Shares or the assets of the
Company arising out of, resulting from or in connection with any loans,
guarantees or other similar arrangements between or among the Company, the
Stockholders, the Company Principals or any third party creditors of the
Company;

-12-



--------------------------------------------------------------------------------



 



               (iv) a copy of the properly executed certificate regarding the
Foreign Investment and Real Property Tax Act of 1980 for the purpose of
satisfying Purchaser’s obligations under Treasury
Regulation Section 1.1445-2(c)(3);
               (v) duly and validly executed copies of all consents, waivers,
approvals or authorizations, in form and substance reasonably satisfactory to
Purchaser, from third parties whose consent or approval are required to
consummate the transactions contemplated by this Agreement; and
               (vi) all other documents, certificates, instruments or writings
required to be delivered by the Stockholders pursuant to this Agreement,
including without limitation those documents set forth in Section 7.3 hereof.
          (b) At the Closing, Purchaser shall deliver or cause to be delivered
to the Stockholders the following:
               (i) the Initial Payment Amount;
               (ii) the Barr Note Payments; and
               (iii) all other documents, certificates or writings required to
be delivered by Purchaser pursuant to this Agreement, including without
limitation those documents set forth in Section 7.2 hereof.
          (c) All deliveries, payments and other transactions and documents
relating to the Closing (i) shall be independent and none shall be effective
unless and until all are effective (except to the extent that the party entitled
to the benefit thereof has waived satisfaction or performance thereof as a
condition precedent to Closing), and (ii) shall be deemed to be consummated
simultaneously.
     2.3 No Further Ownership Rights in Shares. All cash paid in respect of the
surrender for exchange of the Shares in accordance with the terms of this
Agreement shall be deemed to be full satisfaction of the Stockholders’ rights
pertaining to such Shares.
SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDERS
     In this Agreement, any reference to any event, change, condition or effect
being “material” with respect to any entity or group of entities means any
material event, change, condition or effect related to the condition (financial
or otherwise), properties, assets (including intangible

-13-



--------------------------------------------------------------------------------



 



assets), liabilities, business, operations or results of operations of such
entity or group of entities that is the subject matter of the applicable
representation or warranty. In this Agreement, any reference to a “Material
Adverse Effect” with respect to any entity or group of entities means any event,
change or effect that, when taken individually or together with all other
adverse changes and effects, is or is reasonably likely to be materially adverse
to the condition (financial or otherwise), properties, assets, liabilities,
business or results of operations of such entity and its subsidiaries, taken as
a whole, or to prevent or materially delay consummation of the transactions
contemplated under this Agreement or otherwise to prevent such entity and its
subsidiaries from performing their obligations under this Agreement other than
any such event, change or effect, directly or indirectly, (a) resulting from or
arising in connection with (i) general political, economic, financial, capital
market or industry-wide conditions which do not have a disproportionate impact
on the business of the Company taken as a whole, (ii) this Agreement, the
transactions contemplated hereby or the authorized announcement or other
disclosure of this Agreement or the transactions contemplated hereby, (iii) any
failure by the Company to meet any projections or forecasts provided to
Purchaser unless fraudulently derived (but not the underlying material adverse
change, event, circumstance or development giving rise thereto), or
(b) attributable to the fact that the prospective owner of the Company is the
Purchaser or any affiliate of the Purchaser.
     In this Agreement, any reference to a party’s “knowledge” means such
party’s actual knowledge, in the case of the Stockholders (which shall, in the
case of the Griffin Trust, be deemed to include the actual knowledge of
Mr. Griffin), and such party’s actual knowledge after reasonable inquiry of the
officers, directors and other employees of such party reasonably believed to
have knowledge of such matters, in the case of Purchaser and the Company.
     Each of the Company, the Stockholders and the Company Principals hereby,
jointly and severally, represents and warrants to Purchaser that the statements
contained in this Section 3 are true and correct, except as expressly set forth
in the disclosure schedule delivered by the Company, the Stockholders and the
Company Principals to Purchaser on or before the date of this Agreement (the
“Company Disclosure Schedule”). The Company Disclosure Schedule shall be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Section 3 to which the disclosure relates, provided, that any
information disclosed under any paragraph of the Company Disclosure Schedule
shall be deemed disclosed and incorporated into any other paragraph of this
Section 3 where it is reasonably apparent that such disclosure, without
reference to extrinsic documentation, is relevant to such other paragraph.
Except for the representations and warranties set forth in this Section 3 and
Section 4 below, the Company and Stockholders make no other representation or
warranty (either express or implied) herein or with respect to the transactions
contemplated hereby.
     3.1 Organization, Standing and Power; Subsidiaries. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. The Company has the requisite corporate
power and authority and all necessary government approvals to own, lease and
operate its properties and to carry on its business as now being conducted and
as proposed to be conducted, except where the failure to have such power,
authority and governmental approvals would not, individually or in the
aggregate, have a Material Adverse Effect on the Company. The Company is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing, in

-14-



--------------------------------------------------------------------------------



 



each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except for such failures to be so qualified or licensed and
in good standing that would not, individually or in the aggregate, have a
Material Adverse Effect on the Company. Schedule 3.1 of the Company Disclosure
Schedule contains a true and complete listing of the locations of all sales
office, manufacturing facilities, and any other office or facilities of the
Company, a true and complete list of all jurisdictions in which the Company
maintains any employees, and a true and complete list of all jurisdictions in
which the Company is duly qualified and licensed to transact business as a
foreign corporation. The Company does not directly or indirectly own any equity
or similar interest in, or any interest convertible into or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, limited liability company, joint venture or other business
association or entity. The Company does not have any subsidiaries.
     3.2 Articles of Incorporation and Bylaws. The Company has delivered a true
and correct copy of the Articles of Incorporation and Bylaws or other charter
documents, as applicable, of the Company, each as amended to date, to Purchaser,
and no amendments have been made thereto or have been authorized since the date
thereof. The Company is not in violation of any of the provisions of its
Articles of Incorporation or Bylaws or equivalent organizational documents.
     3.3 Capital Structure.
          (a) The authorized capital stock of the Company consists of 70,000
shares of Common Stock, par value $1.00 per share, of which 15,000 shares are
issued and outstanding as of the date hereof (the “Company Common Stock”). Other
than the Company Common Stock, the Company has no other capital stock
authorized, issued or outstanding and no outstanding commitments to issue any
shares of capital stock. The Stockholders are the sole owners of all outstanding
shares of Company Common Stock. All outstanding shares of Company Common Stock
are duly authorized, validly issued, fully paid and non-assessable and are free
of any liens or encumbrances other than any liens or encumbrances created by or
imposed upon the holder thereof, and are not subject to preemptive rights or
rights of first refusal created by statute, the Articles of Incorporation or
Bylaws of the Company or any agreement to which the Company is a party or by
which it is bound. All outstanding shares of Company Common Stock were issued in
compliance with all applicable federal and state securities laws. There are no
options, warrants, calls, rights, commitments, agreements or arrangements of any
character to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound relating to the issued or unissued capital
stock of the Company or any Subsidiary or obligating the Company or any
Subsidiary to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any shares of capital stock of the
Company or any Subsidiary or obligating the Company or any Subsidiary to grant,
extend, accelerate the vesting of, change the price of, or otherwise amend or
enter into any such option, warrant, call, right, commitment or agreement.
          (b) Immediately following the Closing, Purchaser will own one hundred
percent (100%) of the issued and outstanding capital stock of the Company, free
and clear of all liens, encumbrances or other defects of title.

-15-



--------------------------------------------------------------------------------



 



     3.4 Authorization. The Company has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company, an no further
action is required on the part of the Company to authorize this Agreement and
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company, and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.
     3.5 No Conflict. Except as disclosed in Schedule 3.5 of the Company
Disclosure Schedule, the execution and delivery of this Agreement by the Company
does not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under (any
such event, a “Conflict”) (i) any provision of the Articles of Incorporation or
Bylaws of the Company or any of its Subsidiaries, as amended, or (ii) any
mortgage, indenture, lease, contract or other agreement or instrument, permit,
concession, franchise or license to which the Company or any of its properties
or assets is subject, or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or its properties or
assets.
     3.6 Consents. Except as disclosed in Schedule 3.6 of the Company Disclosure
Schedule, no consent, waiver, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any court,
administrative agency or commission or other federal, state, county, local or
other foreign governmental authority, instrumentality, agency or commission
(“Governmental Entity”) or any third party, including a party to any agreement
with the Company, the Stockholders or the Company Principals (so as not to
trigger any Conflict), is required by or with respect to the Company, the
Stockholders or the Company Principals in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.
     3.7 Company Financial Statements. The Company Principals have delivered to
Purchaser true and complete copies of the Company’s unaudited balance sheet as
of the Company’s last accounting day in fiscal years 2003, 2004 and 2005 and
unaudited income statement for the financial years then ended, as well as the
Company’s unaudited balance sheet as of March 31, 2006 and the related unaudited
statement of income for the period then ended (collectively, the “Company
Financials”). Except as disclosed in Section 3.7 of the Company Disclosure
Schedule and except for the absence of statements of stockholders’ equity and
cash flows, footnotes and year-end adjustments, the Company Financials have been
prepared in accordance with GAAP, consistently applied, and present fairly in
all material respects the financial condition and results of operations of the
Company as at their respective dates and for the period then ended. The Company
Financials conform to the books and records of the Company, and have been
prepared in the ordinary course of business, consistent with past practice. The
Company’s unaudited balance sheet as of March 31, 2006 shall be referred to
herein as the “Company Current Balance Sheet.”

-16-



--------------------------------------------------------------------------------



 



     3.8 Accounts Receivable. All accounts receivable shown on the Company
Current Balance Sheet (net of reserves indicated on the Company Current Balance
Sheet) or thereafter acquired until the date hereof (net of reserves accrued in
the normal course of business and consistent with past practice), other than
accounts receivable owing to the Company by the Purchaser, are valid and
enforceable obligations of the applicable account debtor and arose and are
collectible prior to the first anniversary of the date of this Agreement. The
values at which accounts receivable are carried reflect the accounts receivable
valuation policy of the Company, which is consistent with its past practice and
in accordance with GAAP applied on a consistent basis. Subject to any reserves
indicated on the Company Balance Sheet and any right of return provided in the
ordinary course of business consistent with past practices, none of the
receivables of the Company is subject to any claim of offset, recoupment, set
off, or counterclaim (other than as implied under applicable law), and, to the
knowledge of the Company and the Stockholders, there are no facts or
circumstances (whether asserted or unasserted) that would give rise to any such
claim (other than as implied under applicable law). No receivables are
contingent upon the performance by the Company or the Stockholders of any
obligation or contract. No person or entity has any lien, charge, pledge,
security interest, or other encumbrance on any such receivables, and no
agreement for deduction or discount has been made with respect to any of such
receivables, except as fully reflected in the Company Balance Sheet.
     3.9 No Undisclosed Liabilities. The Company has no material liability,
indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of
any type, whether accrued, absolute, contingent, matured, unmatured or of any
other nature, which individually or in the aggregate is required to be reflected
as a liability on the Company Balance Sheet in accordance with GAAP, that is not
reflected or reserved against in the Company Current Balance Sheet, except for
those which may have been incurred after the date of the Company Current Balance
Sheet. All liabilities, indebtedness, obligations, expenses, claims,
deficiencies, guaranties or endorsements of any type of the Company incurred
after the date of the Company Current Balance Sheet were incurred in the
ordinary course of business consistent with past practices and are not material
both individually and in the aggregate to the Company or its business.
     3.10 No Changes. Since March 31, 2006, there has not been, occurred or
arisen any:
          (a) transaction by the Company except in the ordinary course of
business and consistent with past practices;
          (b) amendment or change to the Articles of Incorporation or the Bylaws
of the Company;
          (c) capital expenditure or capital commitment by the Company, other
than purchase orders for raw materials entered into in the ordinary course of
business consistent with past practices and not exceeding $20,000 individually
or $100,000 in the aggregate;

-17-



--------------------------------------------------------------------------------



 




          (d) destruction of, damage to or loss of any material assets, material
business or material customer of the Company (whether or not covered by
insurance);
          (e) work stoppage, labor strike or other labor trouble, or any action,
suit, claim, labor dispute or grievance relating to any labor, safety or
discrimination matter involving the Company, including, without limitation,
charges of wrongful discharge or other unlawful labor practices or actions;
          (f) change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by the Company other than as
required by GAAP;
          (g) revaluation by the Company of any of its assets;
          (h) declaration, setting aside or payment of a dividend or other
distribution with respect to Company Common Stock or any direct or indirect
redemption, purchase or other acquisition by the Company of its capital stock;
          (i) increase in the salary or other compensation payable or to become
payable by the Company to any of its officers, directors, employees or advisors,
or the declaration, payment or commitment or obligation of any other kind for
the payment, by the Company, of a bonus or other additional salary or
compensation to any such person;
          (j) agreement, contract, covenant, instrument, lease, or commitment to
which the Company is a party or by which it or any of its assets is bound and
which is material to the Company’s business or any termination, extension,
amendment or modification of the terms of any such agreement, contract,
covenant, instrument, lease, or commitment to which the Company is a party or by
which it or any of its assets is bound, other than licenses of the Company
Intellectual Property which are governed by subsection (q) below and other than
agreements entered into in connection with the Acquisition;
          (k) sale, lease, license or other disposition of any of the material
assets or properties of the Company or any creation of any security interest in
such assets or properties, in each case other than in the ordinary course of the
Company’s business;
          (l) loan by the Company to any person or entity, incurring by the
Company of any indebtedness, guaranteeing by the Company of any indebtedness,
issuance or sale of any debt securities of the Company or guaranteeing of any
debt securities of others;
          (m) waiver or release of any right or claim of the Company material to
the Company business, including any write-off or other compromise of any account
receivable of the Company;
          (n) commencement or notice or, to the Company’s or the Stockholders’
knowledge, threat therefor, of any lawsuit or, to the Company’s or the
Stockholders’ knowledge, proceeding, audit or investigation against the Company
or its affairs;

-18-



--------------------------------------------------------------------------------



 



          (o) notice of any claim or potential claim of ownership by any person
other than the Company of any of the Company Intellectual Property (as defined
in Section 3.14 hereof) owned by or developed or created by the Company or of
infringement by the Company of any other person’s Intellectual Property (as
defined in Section 3.14 hereof);
          (p) issuance or sale, or contract to issue or sell, by the Company of
any shares of the Company Common Stock or securities exchangeable, convertible
or exercisable therefor, or any securities, warrants, options or rights to
purchase any of the foregoing;
          (q) sale by the Company of any Company Intellectual Property or the
entering into of any license agreement, security agreement, assignment or other
conveyance or option, with respect to Company Intellectual Property with any
person or entity (other than standard customer license agreements entered into
in the ordinary course of business consistent with past practice), or (ii) the
purchase or other acquisition of any Intellectual Property or the entering into
of any license agreement, security agreement, assignment or other conveyance or
option with respect to the Intellectual Property of any person or entity (other
than standard supplier license agreements for readily commercially available
off-the-shelf software), or (iii) the change in pricing or royalties set or
charged by the Company to its customers or licensees or in pricing or royalties
set or charged by persons who have licensed Intellectual Property to the
Company;
          (r) any event or condition of any character that has had or is
reasonably likely to have a Company Material Adverse Effect; or
          (s) negotiation or agreement by the Company or any officer or
employees thereof to do any of the things described in the preceding clauses
(a) through (r) (other than negotiations with Purchaser and its representatives
regarding the transactions contemplated by this Agreement).
     3.11 Tax Matters.
          (a) Definition of Taxes. For the purposes of this Agreement, “Tax” or,
collectively, “Taxes”, means (i) any and all federal, state, local and foreign
taxes, assessments and other similar governmental charges, duties, impositions
and liabilities, including taxes based upon or measured by gross receipts,
income, profits, sales, use and occupation, and value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, together with all interest, penalties and additions imposed with
respect to such amounts; (ii) any liability for the payment of any amounts of
the type described in clause (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period; and (iii) any liability
for the payment of any amounts of the type described in clause (i) or (ii) as a
result of any express or implied obligation to indemnify any other person or as
a result of any obligations under any agreements or arrangements with any other
person with respect to such amounts and including any liability for taxes of a
predecessor entity.
          (b) Tax Returns and Audits.
               (i) The Company as of the Closing Date will have prepared and
timely filed all federal, state, local and foreign returns, estimates,
information statements and reports (“Returns”) required to be filed prior to the
Closing Date relating to any and all material Taxes of the Company or its
operations, and such Returns are and will be true and correct in all material
respects and have been and will be completed in all material respects in
accordance with applicable law.

-19-



--------------------------------------------------------------------------------



 



               (ii) The Company as of the Closing Date will have paid all Taxes
it is required to pay and withheld with respect to its employees all federal and
state income taxes, Federal Insurance Contribution Act (“FICA”), Federal
Unemployment Tax Act (“FUTA”) and other Taxes required to be withheld.
               (iii) There any Tax deficiency outstanding, assessed or proposed
against the Company, nor has the Company executed any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax, which waiver or extension remains in effect.
               (iv) No audit or other examination of any Return of the Company
(or any member of the consolidated, combined or unitary group of which is a
member) is presently in progress, nor has the Company (or any other member of
such group) been notified of any request for such an audit or other examination.
               (v) The Company has no liabilities for unpaid federal, state,
local and foreign Taxes incurred prior to the date of the Company Current
Balance Sheet (including without limitation any liabilities for Taxes as a
result of being a member of a consolidated, combined or unitary group) which
have not been accrued or reserved on the Company Current Balance Sheet, whether
asserted or unasserted, contingent or otherwise, and the Company has not
incurred any such liability for Taxes since the date of the Company Current
Balance Sheet other than in the ordinary course of business.
               (vi) The Company has made available to Purchaser or its legal
counsel, copies of all foreign, federal, state and local income and all state
and local sales and use Returns for or including the Company filed for all
periods since its inception.
               (vii) None of the Company’s assets is treated as “tax-exempt use
property,” within the meaning of Section 168(h) of the Code.
               (viii) The Company duly elected to be treated as an S corporation
for federal and all pertinent state and local tax purposes as of the formation
of the Company on December 20, 1993. The Company has at all times met the
requirements for treatment as an S corporation and will continue to meet such
requirements through the Closing Date.
               (ix) The Company is not a party to any tax sharing,
indemnification or allocation agreement nor does the Company owe any amount
under any such agreement.
               (x) The Company’s tax basis in its assets for purposes of
determining its future amortization, depreciation and other federal income Tax
deductions is accurately reflected in all material respects on the Company’s tax
books and records.

-20-



--------------------------------------------------------------------------------



 



               (xi) The Company is not, and has not been at any time, a “United
States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.
               (xii) There is no contract, agreement, plan or arrangement to
which the Company is a party as of the date hereof, including but not limited to
the provisions of this Agreement, covering any employee or former employee of
the Company, which, individually or collectively, could give rise to the payment
of any amount that would not be deductible pursuant to Section 404 of the Code.
               (xiii) Neither the Company nor any corporation that is or was a
member of a consolidated group with the Company has been a distributing
corporation or a controlled corporation in a transaction described in
Section 355 of the Code during the past two years.
     3.12 Restrictions on Business Activities. There is no agreement
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which the Company, the Stockholders or the Company Principals is a party or
otherwise binding upon the Company, the Stockholders or the Company Principals
which has or may reasonably be expected to have the effect of prohibiting or
impairing in any material respect any business practice of the Company, any
acquisition of property (tangible or intangible) by the Company or the conduct
of business by the Company. Without limiting the foregoing, the Company has not
entered into any agreement under which the Company is, and neither the
Stockholders nor the Company Principals have entered any agreement pursuant to
which the Company reasonably could be, restricted from selling, licensing or
otherwise distributing any of its technology or products to or providing
services to, customers or potential customers or any class of customers, in any
geographic area, during any period of time or in any segment of the market.
     3.13 Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment.
          (a) The Company and each Subsidiary has good and marketable title to
all of its respective properties and assets, real, personal and mixed, reflected
in the Company Current Balance Sheet or acquired after the date of the Company
Current Balance Sheet (except properties, interests in properties and assets
sold or otherwise disposed of since the date of the Company Current Balance
Sheet in the ordinary course of business), or with respect to leased properties
and assets, valid leasehold interests in, free and clear of all mortgages,
liens, pledges, charges or encumbrances of any kind or character, except (i) the
lien of current taxes not yet due and payable, (ii) such imperfections of title,
liens and easements as do not and will not materially detract from or interfere
with the use of the properties subject thereto or affected thereby, or otherwise
materially impair business operations involving such properties and (iii) liens
securing debt which is reflected on the Company Current Balance Sheet (such
liens referenced in subsections (i)-(iii) herein referred to as “Permitted
Liens”). The plants, property and equipment of the Company and Subsidiaries that
are used in the operations of their businesses are in good operating condition
and repair. All properties used in the operations of the Company and its
Subsidiaries are reflected in the Company Current Balance Sheet to the extent
GAAP requires the same to be reflected. Section 3.13(a) of the Company
Disclosure Schedule sets forth a true, correct and complete list of all real
property owned or leased by the Company and by each Subsidiary, the name of the
lessor, the date of the lease and each amendment thereto and the aggregate
annual rental and other fees payable under such lease. Such leases are in good
standing, are valid and effective in accordance with their respective terms, and
there is not under any such leases any existing default or event of default (or
event which with notice or lapse of time, or both, would constitute a default).

-21-



--------------------------------------------------------------------------------



 




          (b) Section 3.13(b) of the Company Disclosure Schedule lists all items
of equipment (the “Equipment”) owned or leased by Company and its Subsidiaries,
and such Equipment is, taken as a whole, (i) adequate for the conduct of the
business of the Company as currently conducted, and (ii) in good operating
condition, regularly and properly maintained, subject to normal wear and tear.
          (c) None of the Company, the Stockholders or the Company Principals
has sold or otherwise released for distribution any of the Company’s customer
files and other customer information relating to the Company’s current and
former customers (the “Customer Information”). No person other than Company
possesses any claims or rights with respect to use of the Customer Information.
     3.14 Intellectual Property.
          (a) For the purposes of this Agreement, the following terms have the
following definitions:
               (i) “Intellectual Property” shall mean any or all of the
following and all rights in, arising out of, or associated therewith: (i) all
United States and foreign patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (ii) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data and customer lists, and all documentation
relating to any of the foregoing; (iii) all copyrights, copyright registrations
and applications therefor and all other rights corresponding thereto throughout
the world; (iv) all mask works, mask work registrations and applications
therefor; (v) all industrial designs and any registrations and applications
therefor throughout the world; (vi) all trade names, logos, common law
trademarks and service marks; trademark and service mark registrations and
applications therefor and all goodwill associated therewith throughout the
world; (vii) all databases and data collections and all rights therein
throughout the world; (viii) all computer software including all source code,
object code, firmware, development tools, test suites, files, records and data,
all media on which any of the foregoing is recorded, all Web addresses, sites
and domain names; and (ix) all documentation related to any of the foregoing
irrespective of the media on which it is recorded.
               (ii) “Company Intellectual Property” shall mean any Intellectual
Property that is owned by or exclusively licensed to the Company.
               (iii) “Registered Intellectual Property” shall mean all United
States, international and foreign: (i) patents and patent applications
(including provisional applications); (ii) registered trademarks, applications
to register trademarks, intent-to-use applications, or other registrations or
applications related to trademarks; (iii) registered copyrights and applications
for copyright registration; (iv) any mask work registrations and applications to
register mask works; and (v) any other Intellectual Property that is the subject
of an application, certificate, filing, registration or other document issued
by, filed with, or recorded by, any state, government or other public legal
authority.

-22-



--------------------------------------------------------------------------------



 



          (b) Section 3.14(b) of the Company Disclosure Schedule lists all
Registered Intellectual Property owned by, or filed in the name of, the Company
(the “Company Registered Intellectual Property”) and lists any commencement or
notice or to the knowledge of the Stockholders, threat of any proceedings or
actions before any court, tribunal (including the United States Patent and
Trademark Office (the “PTO”) or equivalent authority anywhere in the world)
related to any of the Company Registered Intellectual Property.
          (c) Each item of the Company Intellectual Property, including all
Company Registered Intellectual Property listed in Section 3.14(b) of the
Company Disclosure Schedule and all Intellectual Property licensed to Company,
is free and clear of any Liens. The Company (i) is the exclusive owner of all
trademarks and trade names used in connection with the operation or conduct of
the business of the Company, including the sale of any products or technology or
the provision of any services by the Company, and (ii) owns exclusively, and has
good title to, all copyrighted works that are Company products or other works of
authorship that the Company otherwise purports to own.
          (d) To the extent that any Intellectual Property has been developed or
created by any person other than the Company for which the Company has, directly
or indirectly, paid, the Company has a written agreement with such person with
respect thereto and the Company thereby has obtained ownership of, and is the
exclusive owner of, all such Intellectual Property by operation of law or by
valid assignment.
          (e) The Company has not transferred ownership of or, except pursuant
to the contracts, licenses and agreements listed in Section 3.14(g) of the
Company Disclosure Schedule granted any exclusive license of or exclusive right
to use or authorized the retention of any rights to use any Intellectual
Property that is or was Company Intellectual Property, to any other person.
          (f) The Company owns, or has the right to use, all the Intellectual
Property necessary to the conduct of its business as it currently is conducted
or is reasonably contemplated to be conducted by the Company, including, without
limitation, the design, development, manufacture, marketing, use, import and
sale of the products, technology and services of the Company (including
products, technology or services currently under development). For the avoidance
of doubt, none of the Company, the Stockholders or the Company Principals makes
any representation regarding the ownership or right to use any Intellectual
Property of the Purchaser made available to the Company in connection with the
development of any Jointly Developed Products approved in accordance with the
terms of this Agreement.
          (g) Other than (i) “shrink-wrap” and similar widely available
commercial end-user licenses or (ii) other third party shareware that is
generally available to the public and does not impose any monetary obligations
on the Company, the contracts, licenses and agreements listed in Section 3.14(g)
of the Company Disclosure Schedule include all contracts, licenses and
agreements to which the Company is a party with respect to any Intellectual
Property. No person who has licensed Intellectual Property to the Company has
ownership rights or license rights to improvements made by the Company in such
Intellectual Property which has been licensed to the Company.

-23-



--------------------------------------------------------------------------------



 




          (h) Other than Company customer sales contracts and licenses entered
into in the ordinary course of business in form substantially similar to the
Company’s standard from customer sales contracts and standard form license
appended to Section 3.14(h) of the Company Disclosure Schedule, Section 3.14(h)
of the Company Disclosure Schedule lists all contracts, licenses and agreements
between the Company and any other person wherein or whereby Company has agreed
to, or assumed, any obligation or duty to warrant, indemnify, reimburse, defend,
hold harmless, guaranty or otherwise assume or incur any obligation or liability
or provide a right of rescission with respect to the infringement or
misappropriation by the Company or such other person of the Intellectual
Property of any person other than the Company.
          (i) To the knowledge of the Company and the Stockholders, the
operation of the business of the Company as it currently is conducted, or as is
currently contemplated to be conducted by the Company, including but not limited
to Company’s design, development, use, import, manufacture and sale of the
products, technology or services (including products, technology or services
currently under development) of the Company does not infringe upon or
misappropriate the Intellectual Property of any person, violate the rights of
any person (including rights to privacy or publicity), or constitute unfair
competition or trade practices under the laws of any jurisdiction, and the
Company has not received notice or threat in writing thereof from any person
claiming that such operation or any act, product, technology or service
(including products, technology or services currently under development) of the
Company infringes or misappropriates the Intellectual Property of any person or
constitutes unfair competition or trade practices under the laws of any
jurisdiction (nor is the Company, the Stockholders or the Company Principals
aware of any valid basis therefor). For the avoidance of doubt, none of the
Company, the Stockholders or the Company Principals makes any non-infringement
or non-misappropriation representation with respect to any Intellectual Property
of the Purchaser made available to the Company in connection with the
development of any Jointly Developed Products approved in accordance with the
terms of this Agreement.
          (j) Each item of Company Registered Intellectual Property is valid and
subsisting, all necessary registration, maintenance and renewal fees due as of
the date hereof in connection with such Registered Intellectual Property have
been paid and all necessary documents and certificates in connection with such
Registered Intellectual Property have been filed with the relevant patent,
copyright, trademark or other authorities in the United States, as the case may
be, for the purposes of maintaining such Registered Intellectual Property.
Except as set forth in Section 3.14(j) of the Company Disclosure Schedule, there
are no actions that have not been taken by the Company as of the date hereof nor
any actions that must be taken by the Company within sixty (60) days of the date
hereof (including the payment of any registration, maintenance or renewal fees
or the filing of any documents, applications or certificates for the purpose of
maintaining, perfecting or preserving or renewing any Company Registered
Intellectual Property. In each case in which the Company has acquired any
Intellectual Property rights from any person, the Company has obtained a valid
and enforceable assignment sufficient to irrevocably transfer all rights in such
Intellectual Property (including the right to seek past and future damages with
respect to such Intellectual Property) to the Company.

-24-



--------------------------------------------------------------------------------



 




          (k) There are no contracts, licenses or agreements between the Company
and any other person with respect to Company Intellectual Property under which
there is any dispute known to the Company, the Stockholders or the Company
Principals regarding the scope of such agreement, or performance under such
agreement, including with respect to any payments to be made or received by the
Company thereunder.
          (l) To the knowledge of the Company and the Stockholders, no person is
infringing or misappropriating any Company Intellectual Property.
          (m) The Company has taken reasonable steps to protect the Company’s
rights in confidential information and trade secrets of the Company or provided
by any other person to the Company. Except as set forth in Section 3.14(m) of
the Company Disclosure Schedule, all employees of the Company and all
consultants and contractors of the Company that had any involvement in the
development of Company Intellectual Property have signed the Company’s standard
form of Confidential Information and Invention Assignment Agreement, which is
appended to Section 3.14(m) of the Company Disclosure Schedule, pursuant to
which all Intellectual Property Rights developed by such employees, consultants
and contractors within the scope of their employment or other relationships with
the Company are assigned to the Company.
          (n) No Company Intellectual Property or product, technology or service
of the Company is subject to any proceeding or outstanding decree, order,
judgment, agreement or stipulation that restricts in any manner the use,
transfer or licensing thereof by the Company or may affect the validity, use or
enforceability of the Company Intellectual Property.
          (o) The Company does not have any escrow agreement or arrangement
between the Company and a licensee that would permit such licensee or any other
party to obtain a copy of the Company’s source code and program documentation
upon the liquidation, dissolution or winding up of the Stockholders.
     3.15 Agreements, Contracts and Commitments.
          (a) The Company is not a party to nor is it bound by:
               (i) any employment or consulting agreement, contract or
commitment with an employee or individual consultant or salesperson or
consulting or sales agreement, contract or commitment with a firm or other
organization, other than standard offer letters provided to employees (who are
not officers of the Company) in the ordinary course of business consistent with
past practice, all of which offer letters create “at will” relationships and
none of which create any contractual obligation of the Company to the other
party thereto upon termination of such relationship (whether in the form of
severance or benefit obligation or otherwise);

-25-



--------------------------------------------------------------------------------



 



               (ii) any agreement or plan, including, without limitation, any
stock option plan, stock appreciation rights plan or stock purchase plan, any of
the benefits of which will be increased, or the vesting of benefits of which
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement;
               (iii) any fidelity or surety bond or completion bond;
               (iv) any lease of personal property that involves a remaining
obligation in excess of $10,000;
               (v) any agreement, contract or commitment containing any covenant
limiting the freedom of the Company to engage in any line of business or to
compete with any person,
               (vi) any agreement, contract or commitment relating to capital
expenditures and involving future payments that involves a remaining obligation
in excess of $10,000;
               (vii) any agreement, contract or commitment relating to the
leasing, licensing, disposition or acquisition of assets or any interest in any
business enterprise outside the ordinary course of the Company’s business;
               (viii) any mortgage, indenture, loan or credit agreement,
security agreement or other agreement or instrument relating to the borrowing of
money or extension of credit;
               (ix) any purchase order or contract for the purchase of materials
that involves a remaining obligation in excess of $20,000;
               (x) any construction contracts;
               (xi) any dealer, distribution, joint marketing or development
agreement;
               (xii) any sales representative, original equipment manufacturer,
value added, remarketer or other agreement for distribution of the Company’s
products or services, or the products or services of any person; or
               (xiii) any other material agreement, contract or commitment.
          (b) The Company is in compliance in all material respects with and has
not breached, violated or defaulted under, in each case in any material respect,
or received notice that it has breached, violated or defaulted under, any of the
terms or conditions of any agreement, contract, covenant, instrument, lease,
license or commitment listed in Section 3.15(a) of the Company Disclosure
Schedule to which the Company is a party or by which it is bound (each, a
“Company Contract”), nor is the Company, the Stockholders or the Company
Principals

-26-



--------------------------------------------------------------------------------



 




aware of any event that would constitute such a breach, violation or default
with the lapse of time, giving of notice or both. Each Company Contract is in
full force and effect and, to the knowledge of the Stockholders, is not subject
to any default thereunder by any party obligated to the Company pursuant
thereto. The Company has obtained or will obtain prior to the Closing all
necessary consents, waivers and approvals of parties to any Company Contract as
are required thereunder in connection with the Acquisition for such Company
Contracts to remain in effect without modification after the date hereof. The
Company Contracts requiring such consents, waivers and approvals are described
in Section 3.15(b) of the Company Disclosure Schedule. Following the date hereof
and subject to the fulfillment of all obligations of the Company thereunder, the
Company will be permitted to exercise all of the Company’s rights under the
Company Contracts without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments which Company would otherwise be
required to pay had the transactions contemplated by this Agreement not
occurred.
     3.16 Governmental Authorization. Section 3.16 of the Company Disclosure
Schedule accurately lists each consent, license, permit, grant or other
authorization issued to the Company by a Governmental Entity presently held by
the Company in connection with the conduct of its business (herein collectively
called “Company Authorizations”). The Company Authorizations are in full force
and effect and constitute all Company Authorizations required to permit the
Company to operate or conduct its business as presently conducted or hold any
interest in its properties or assets.
     3.17 Litigation. There is no action, suit or proceeding of any nature
pending, or, to the Company’s or the Stockholders’ knowledge, threatened, before
any court or administrative agency against the Company its properties or any of
its officers or directors, nor, to the knowledge of the Company or the
Stockholders, is there any reasonable basis therefor. There is no investigation
pending or, to the Company’s or the Stockholders’ knowledge, threatened against
the Company, its properties or any of its officers or directors in their
capacities as such (nor, to the knowledge of the Company or the Stockholders, is
there any reasonable valid basis therefor) by or before any Governmental Entity.
No Governmental Entity has at any time challenged or questioned the legal right
of the Company to conduct its operations as presently or previously conducted.
     3.18 Minute Books. The minutes of the Company made available to counsel for
Purchaser are the only minutes of the board of directors and stockholders of the
Company and contain true and accurate copies of all resolutions adopted by the
Board of Directors (or committees thereof) of the Company and its stockholders
since the time of incorporation of the Company.
     3.19 Environmental Matters.
          (a) Hazardous Material. The Company has not: (i) operated any
underground storage tanks at any property that the Company has at any time
owned, operated, occupied or leased; or (ii) illegally released any material
amount of any substance that has been designated by any Governmental Entity or
by applicable federal, state or local law to be radioactive, toxic, hazardous or
otherwise a danger to health or the environment, including, without limitation,
PCBs, asbestos, petroleum, and urea-formaldehyde and all substances listed as
hazardous

-27-



--------------------------------------------------------------------------------



 




substances pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, or defined as a hazardous waste pursuant
to the United States Resource Conservation and Recovery Act of 1976, as amended,
and the regulations promulgated pursuant to said laws (a “Hazardous Material”),
but excluding office and janitorial supplies properly and safely maintained. No
Hazardous Materials are present, as a result of the deliberate actions of the
Company, or, to the knowledge of the Stockholders, as a result of any actions of
third parties or otherwise, in, on or under any property in a manner that would
violate applicable law in effect on or before the date hereof, including the
land and the improvements, ground water and surface water thereof, that the
Company has at any time owned, operated, occupied or leased.
          (b) Hazardous Materials Activities. The Company has not transported,
stored, used, manufactured, disposed of, released or exposed its employees or
others to Hazardous Materials in violation of any law in effect on or before the
date hereof, nor has the Company disposed of, transported, sold, or manufactured
any product containing a Hazardous Material (any or all of the foregoing being
collectively referred to as “Hazardous Materials Activities”) in violation of
any rule, regulation, treaty or statute promulgated by any Governmental Entity
in effect prior to or as of the date hereof to prohibit, regulate or control
Hazardous Materials or any Hazardous Material Activity.
          (c) Permits. The Company currently holds all environmental approvals,
permits, licenses, clearances and consents (the “Environmental Permits”)
necessary for the conduct of the Company’s Hazardous Material Activities,
respectively, and other businesses of the Company as such activities and
businesses are currently being conducted.
          (d) Environmental Liabilities. No action, proceeding, revocation
proceeding, amendment procedure, writ, injunction or claim is pending, or to the
Company’s or the Stockholders’ knowledge, threatened concerning any
Environmental Permit, Hazardous Material or any Hazardous Materials Activity of
the Company. None of the Company, the Stockholders or the Company Principals is
aware of any fact or circumstance which could involve the Company in any
environmental litigation or impose upon the Company any environmental liability.
     3.20 Brokers’ and Finders’ Fees; Third Party Expenses. The Company has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agents’ commissions or any similar charges in connection
with the Agreement or any transaction contemplated hereby.
     3.21 Employee and Employee Benefit Matters. All past and current employees
of the Company (the “Company Employees”) are listed in Section 3.21 of the
Company Disclosure Schedule. Except for unpaid but earned salaries, bonuses and
commissions since the last regularly scheduled payroll date prior to the Closing
Date that will be paid in full on the first regularly scheduled payroll date
following the Closing Date, none of the Company, the Stockholders or the Company
Principals owe any amounts to the Company Employees including, without
limitation, any back wages or other unpaid salaries. There are no claims from or
on behalf of the Company Employees threatened or pending against the Company,
the Stockholders or the Company Principals. Except for the Company’s SIMPLE IRA
Retirement

-28-



--------------------------------------------------------------------------------



 




Plan (the “Company Plan”), the Company has no employee benefit plans, programs,
policies or agreements, including but not limited to any pension plans,
multiemployer plans or 401(k) plans. The Company has performed all obligations
required to be performed by it under, is not in default or violation of, and
neither the Company nor the Stockholders have any knowledge of any default or
violation by any other party to, the Company Plan, and the Company Plan has been
established and maintained in accordance with its terms and in compliance with
all applicable laws, statutes, orders, rules and regulations, including the
Employee Retirement Income Security Act of 1974, as amended, and the Code. The
Company Plan can be amended, terminated or otherwise discontinued after the
Closing Date in accordance with its terms, without liability to Purchaser or the
Company.
     3.22 Insurance. Section 3.22 of the Company Disclosure Schedule lists all
insurance policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of the Company. There
is no claim by the Company pending under any of such policies or bonds as to
which coverage has been denied or disputed by the underwriters of such policies
or bonds. All premiums due and payable under all such policies and bonds have
been paid, and the Company is otherwise in material compliance with the terms of
such policies and bonds (or other policies and bonds providing substantially
similar insurance coverage). Neither the Company nor the Stockholders has
knowledge of any threatened termination of, or premium increase with respect to,
any of such policies.
     3.23 Certain Advances; Guaranties. There are no receivables of the Company
owing by any director, officer, employee, consultant of the Company (including,
without limitation, the Company Principals) or by the Stockholders or owing by
any affiliated person or entity of any director, officer, employee, consultant
of the Company (including, without limitation, the Company Principals) or the
Stockholders. Neither the Stockholders nor the Company Principals have agreed
to, or assumed, any obligation or duty to guaranty or otherwise assume or incur
any obligation or liability of the Company. The Company has not agreed to, or
assumed, any obligation or duty to guaranty or otherwise assume or incur any
obligation or liability of the Stockholders or the Company Principals.
     3.24 FDA and Regulatory Matters.
          (a) (i) With respect to all of the Company’s existing products and, to
the extent applicable, products currently under development by the Company
(collectively, the “Products”), (A) the Company and each of its Subsidiaries has
obtained all necessary and applicable approvals, clearances, authorizations,
licenses and registrations required by United States or foreign governments or
government agencies, to permit the design, development and pre-clinical testing
of its Products in jurisdictions where it currently conducts such activities or
contemplated conducting such activities (the “Activities To Date”) with respect
to each Product (collectively, the “Regulatory Licenses”); (B) the Company and
each of its Subsidiaries, as the case may be, is in compliance with all terms
and conditions of each Regulatory License and with all applicable Laws
pertaining to Activities To Date with respect to each Product which is not
required to be the subject of a Regulatory License; (C) the Company and each of
its Subsidiaries, as the case may be, is in compliance with all applicable Laws
regarding registration, license, and certification for each site at which a
Product is manufactured or used; (D) to the extent any Product has been exported
from the United States,

-29-



--------------------------------------------------------------------------------



 



the Company or, as applicable, a Subsidiary of the Company exporting such
Product, has exported such Product in compliance in all material respects with
applicable Law; and (E) the Company is licensed to export its Products in the
respective jurisdictions set forth in the Company Disclosure Schedule; (ii) all
manufacturing operations performed by or on behalf of the Company or its
Subsidiaries have been and are being conducted in all material respects in
compliance with the applicable regulations of the U.S. Food and Drug
Administration (the “FDA”) and, to the extent applicable to the Company or any
of its Subsidiaries, counterpart regulations in all other countries where
compliance is required; and (iii) the Company and each of its Subsidiaries is in
compliance with all applicable reporting requirements for all Regulatory
Licenses or plant registrations describe in clause (i) above, including, but not
limited to, applicable adverse event reporting requirements in the United States
and outside the United States under applicable Law.
          (b) Neither the Company nor any of its Subsidiaries has received any
written notice or other written communication from the FDA or any other
Governmental Authority (i) contesting the pre-market clearance or approval of,
the uses of or the labeling and promotion of any of the Products or
(ii) otherwise alleging any violation of any Laws by the Company or any of its
Subsidiaries with respect to the research, development, testing, manufacturing
or use of the Products.
          (c) All filings with and submissions to the FDA and any corollary
entity in any other jurisdiction made by the Company or any of its Subsidiaries
with regard to the Products, whether oral, written or electronically delivered,
were true, accurate and complete as of the date made, and, to the extent
required to be updated, as so updated remain true, accurate and complete as of
the date hereof, and do not materially misstate any of the statements or
information included therein, or omit to state a material fact necessary to make
the statements therein not misleading.
     3.25 Warranties; Indemnities. Except for the warranties and indemnities set
forth in the Company’s standard form customer sales contracts and form license
as appended to Section 3.14(h) of the Company Disclosure Schedule, the Company
has not given any warranties or indemnities relating to products or technology
sold or services rendered by the Company.
     3.26 Product Development. Section 3.26 of the Company Disclosure Schedule
set forth certain representations of the Company, the Stockholders and the
Company Principals regarding the stage of, or prior progress on, the development
of the Company’s products.
     3.27 Complete Copies of Materials. The Company has delivered or made
available true and complete copies of each document (or summaries of same) that
has been requested by Purchaser or its counsel.
     3.28 Disclosure. No representation or warranty or other statement made by
the Company or any of the Stockholders or Company Principals in this Agreement,
the Company Disclosure Schedule or the certificates delivered pursuant to
Section 7.3(c) contains any untrue statement or omits to state a material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.

-30-



--------------------------------------------------------------------------------



 



SECTION 4
FURTHER REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
     Each Stockholder (which, in the case of the Griffin Trust, shall include
Mr. Griffin for purposes of this Section 4) further represents and warrants to
Purchaser, subject to such exceptions as are specifically disclosed in the
Company Disclosure Schedule, as follows:
     4.1 Ownership of Shares. Such Stockholder is the sole record and beneficial
owner of the Shares set forth adjacent his or its name in Section 1.1 of the
Company Disclosure Schedule, and such Shares are to be sold pursuant to this
Agreement. Such Shares are not subject to any Liens or to any rights of first
refusal of any kind, and such Stockholder has not granted any rights to purchase
such Shares to any other person or entity. The Stockholder has the sole right to
transfer the Shares set forth adjacent his or its name in Section 1.1 of the
Company Disclosure Schedule to Purchaser. Such Shares constitute all of the
Company Common Stock owned, beneficially or of record by such Stockholder, and
such Stockholder has no options, warrants or other rights to acquire Company
Common Stock. On the Closing Date, Purchaser will receive good title to such
Shares, subject to no Liens retained, granted or permitted by the Stockholders
or the Company. Such Stockholder has not engaged in any sale or other transfer
of any Company Common Stock in contemplation of the Acquisition.
     4.2 Tax Matters. Such Stockholder has had an opportunity to review with its
own tax advisors the tax consequences to the Stockholder of the Acquisition and
the other transactions contemplated by this Agreement. Such Stockholder
understands that he or it must rely solely on his or its advisors and not on any
statements or representations by Purchaser, the Company or any of their agents.
Such Stockholder understands that he or it (and not Purchaser or the Company)
shall be responsible for his or its own tax liability that may arise as a result
of the Acquisition or the other transactions contemplated by this Agreement.
     4.3 Absence of Claims by the Stockholders. Such Stockholder does not have
any claim against the Company, contingent or unconditional, fixed or variable
under any contract or on any other basis whatsoever, whether in equity or at law
(other than for accrued compensation and other employee benefits and other than
with respect to any rights to indemnification that such Stockholder may now or
hereafter be entitled to under the Company’s Articles of Incorporation or
Bylaws).
     4.4 Authority. Such Stockholder has all requisite power and authority to
enter into this Agreement and any Related Agreements (as hereinafter defined) to
which he or it is a party and to consummate the transactions contemplated
hereby. This Agreement and the Related Agreements have been duly executed and
delivered by such Stockholder, and, assuming the due authorization, execution
and delivery by the other parties hereto, constitute a valid and binding
obligation of such Stockholder, enforceable in accordance with their respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies. The “Related Agreements” shall mean all
ancillary agreements required in this Agreement to be executed and delivered in
connection with the transactions contemplated hereby, including, without
limitation, the Employment Agreements.

-31-



--------------------------------------------------------------------------------



 



     4.5 No Conflict. The execution and delivery by such Stockholder of this
Agreement and any Related Agreement to which he is a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with (i) any mortgage, indenture, lease, contract or other agreement or
instrument, permit, concession, franchise or license to which such Stockholder
or any of his properties or assets is subject, or (ii) any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to such
Stockholder or his or its properties or assets.
SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     Purchaser represents and warrants to the Company, the Stockholders and the
Company Principals that the statements contained in this Section 5 are true and
correct.
     5.1 Organization, Good Standing and Qualification. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business and to carry out the transactions contemplated in the
Agreement. Purchaser is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
Material Adverse Effect on its business or properties.
     5.2 Authorization. All corporate action on the part of Purchaser, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of Purchaser
hereunder has been taken or will be taken prior to the Closing, and the
Agreement, when executed and delivered by Purchaser, shall constitute the valid
and legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
     5.3 Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
Governmental Entity, foreign or domestic, authority on the part of Purchaser is
required in connection with the consummation of the transactions contemplated by
this Agreement.
     5.4 No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will violate any
provisions of the Certificate of Incorporation or Bylaws of Purchaser; violate,
or be in conflict with, or constitute a default under or cause or permit the
acceleration of the maturity of any debt or obligation pursuant to, any
agreement or commitment to which Purchaser is a party or by which Purchaser is
bound, or violate any statute or law or any judgment, decree, order, regulation,
or rule of any court or Governmental Entity.

-32-



--------------------------------------------------------------------------------



 



SECTION 6
ADDITIONAL AGREEMENTS
     6.1 Expenses. Whether or not the Acquisition is consummated, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby (including, without limitation, all legal, accounting,
financial advisory, consulting and all other fees and expenses of third parties)
shall be borne by the party incurring such expense (which party, in the case of
such fees and expenses incurred by the Company, shall be deemed to be fees and
expenses of the Stockholders if the Closing occurs); provided, however, if the
Closing occurs on or prior to April 30, 2006, Purchaser shall pay up to $40,000
of the legal fees and expenses of the Company’s and/or the Stockholders’ local
California counsel incurred in connection with the transactions contemplated
hereby.
     6.2 [Intentionally Omitted].
     6.3 No Solicitation. None of the Company, the Stockholders, the Company
Principals, or the officers, directors, employees or other agents of the Company
and the Stockholders will, directly or indirectly, (i) take any action to
solicit, initiate or encourage any Takeover Proposal (defined below) or
(ii) subject to the terms of the immediately following sentence, engage in
negotiations with, continue negotiations with or disclose any nonpublic
information relating to the Company, the Stockholders or the Company Principals
to, or afford access to the properties, books or records of the Company, the
Stockholders or the Company Principals to, any person that has advised the
Company, the Stockholders or the Company Principals that it may be considering
making, or that has made, a Takeover Proposal. The Company, the Stockholders or
the Company Principals will promptly notify Purchaser after receipt of any
Takeover Proposal or any notice that any person is considering making a Takeover
Proposal or any request for nonpublic information relating to the Company, the
Stockholders or the Company Principals or for access to the properties, books or
records of the Company, the Stockholders or the Company Principals by any person
that has advised the Company or the Stockholders that it may be considering
making, or that has made, a Takeover Proposal and will keep Purchaser fully
informed of the status and details of any such Takeover Proposal notice or
request. For purposes of this Agreement, “Takeover Proposal” means any offer or
proposal for, or any indication of interest in, a purchase or other business
combination involving the Company or the Stockholders or the acquisition of any
significant equity interest in, or a significant portion of the assets of, the
Company, other than the transactions contemplated by this Agreement.
     6.4 Access; Confidentiality. Each party agrees to make available all books,
records, facilities, employees, non-employee agents (such as patent and
regulatory counsel) and information reasonably necessary for the other party to
evaluate the respective businesses, operations, properties and financial
condition. Each party shall keep confidential and shall not make use of any
information treated by the other party as confidential (including, without
limitation, the existence of this Agreement or the consummation of the
Acquisition or the failure of such a consummation), obtained from the other
party concerning the assets, properties, business or operations of the other
party other than to legal counsel, consultants, financial advisors, key
employees, lenders and investment bankers where such disclosure is related to
the

-33-



--------------------------------------------------------------------------------



 



performance of obligations under this Agreement or the consummation of the
transactions contemplated under this Agreement (all of whom shall be similarly
bound by the provisions of this Section 6.4), except as may be required to be
disclosed by applicable law or as may be required to obtain the consents,
waivers or releases from any Governmental Entity or other third party.
Notwithstanding the foregoing, the foregoing confidentiality restrictions shall
not apply to any information which (a) becomes generally available to the public
through no fault of the receiving party or its employees, agents or
representatives; (b) is independently developed by the receiving party without
benefit of the above-described information (and such independent development is
substantiated in writing), or rightfully received from another source on a
non-confidential basis; (c) when such disclosure is required by a court or
governmental authority or is otherwise required by law or is necessary to
establish rights under this Agreement or any agreement contemplated hereby(and
the disclosing party has taken all reasonable efforts to limit the scope of such
disclosure and to protect the confidential nature of the information disclosed).
     6.5 Public Announcements. No party hereto shall without the prior written
consent of the other parties (which consent shall not be unreasonably withheld)
disclose to any third party (other than to legal counsel, consultants, financial
advisors, key employees, lenders and investment bankers where such disclosure is
related to the performance of obligations under this Agreement or the
consummation of the transactions contemplated hereunder) the existence of this
Agreement, the identity of the other parties hereto or the transactions
contemplated hereby except (i) as required by law, (ii) as reasonably necessary
to obtain any consents, waivers or releases from any Governmental Entity or
other third party, or (iii) as reasonably requested by any Governmental Entity.
     6.6 Cooperation. Each party hereto will fully cooperate with the other
parties, their counsel and accountants in connection with any steps required to
be taken as part of its obligations under this Agreement. Each party will use
reasonable efforts to cause all conditions to this Agreement to be satisfied as
promptly as possible and to obtain all consents and approvals necessary for the
due and timely performance of this Agreement and for the satisfaction of the
conditions hereof. No party will undertake any course of action inconsistent
with this Agreement or which would make any representations, warranties or
agreements made by such party in this Agreement untrue or any conditions
precedent to this Agreement unable to be satisfied at or prior to the Closing.
     6.7 Employees of the Company’s Business. Between the date of this Agreement
and the Closing Date, the Company Principals shall allow Purchaser to have
reasonable access to the mutually agreed to key employees of the Company for
discussions regarding employment with Purchaser contingent upon the Closing of
the Closing Date. The Company and the Company Principals will use their
respective commercially reasonable efforts to cooperate with Purchaser to offer
employees of the Company selected by Purchaser employment with Purchaser.
     6.8 Notification of Claims. From the date of this Agreement to and
including the Closing Date, the Company, the Stockholders and the Company
Principals shall promptly notify Purchaser in writing of the commencement or
threat of any claims, litigation or proceedings against or affecting the
Company, the Stockholders or the Company Principals.

-34-



--------------------------------------------------------------------------------



 



     6.9 Section 338(h)(10) Election.
          (a) Upon the request of Purchaser made no later than 90 days after the
Closing Date, the Stockholders shall join with Purchaser in making an election
under Section 338(h)(10) of the Code and any corresponding or similar elections
under state or local law (collectively, the “Section 338(h)(10) Election”) with
respect to the purchase and sale of the stock of the Company. In the event
Purchaser does not request that the Stockholders join in making the
Section 338(h)(10) Election, the remainder of the provisions of this Section 6.9
shall not apply.
          (b) Purchaser shall determine and allocate the “aggregate deemed sales
price” (“ADSP”) with respect to the assets of the Company in accordance with
Section 338 of the Code and the applicable Treasury Regulations promulgated
thereunder or comparable provisions of state or local law (the “ADSP
Allocation”). Purchaser shall forward a draft of the ADSP Allocation to the
Stockholders for their consent, which consent shall not be unreasonably withheld
or delayed. Purchaser and the Stockholders shall be bound by the ADSP Allocation
for all Tax purposes. Purchaser and the Stockholders shall file all Tax Returns
in a manner consistent with the Section 338(h)(10) Election and the ADSP
Allocation and shall take no position contrary thereto unless required to do so
by applicable Tax laws.
          (c) Purchaser shall not have any obligation to the Stockholders to pay
any additional consideration for the purchase of their Shares, over and above
the Initial Payment Amount, as an off-set to any marginal Taxes resulting to
such Stockholders from the Section 338(h)(10) Election.
     6.10 Operational Covenants of the Company Following the Closing.
          (a) General. During the Restricted Period, Purchaser shall cause the
Company to be operated as a separate subsidiary or division of Purchaser. From
and after the Closing Date, none of the Stockholders or the Company Principals,
without the Purchaser’s prior written consent, shall take any action that would
cause the Company (or otherwise intentionally permit the Company) to do any of
the actions described below, except as otherwise expressly permitted by, but
subject to the limitations set forth in, the Baseline Budget:
               (i) Charter Documents. Cause or permit any amendments to its
Articles of Incorporation or Bylaws;
               (ii) Issuance of Securities. Issue, deliver or sell or authorize
or propose the issuance, delivery or sale of, or purchase or propose the
purchase of, any shares of its capital stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities.
               (iii) Dividends; Changes in Capital Stock. Declare or pay any
dividends on or make any other distributions (whether in cash, stock or
property) in respect of any of its capital stock, or split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or repurchase or otherwise acquire, directly or indirectly, any
shares of its capital stock except from former employees, directors and
consultants in accordance with agreements providing for the repurchase of shares
in connection with any termination of service to it or its subsidiaries;

-35-



--------------------------------------------------------------------------------



 



               (iv) Material Contracts. Enter into any material contract or
commitment, or violate, amend or otherwise modify or waive any of the terms of
any of its material contracts, other than in the ordinary course of business
consistent with past practice;
               (v) Intellectual Property. Transfer to any person or entity any
rights to its Intellectual Property other than in the ordinary course of
business consistent with past practice;
               (vi) Exclusive Rights. Enter into or amend any agreements
pursuant to which any other party is granted exclusive marketing or other
exclusive rights of any type or scope with respect to any of its products or
technology;
               (vii) Dispositions. Sell, lease, license or otherwise dispose of
or encumber any of its properties or assets which are material, individually or
in the aggregate, to its and its Subsidiaries’ business, taken as a whole,
except in the ordinary course of business consistent with past practice;
               (viii) Indebtedness. Incur any indebtedness for borrowed money or
guarantee any such indebtedness or issue or sell any debt securities or
guarantee any debt securities of others;
               (ix) Leases. Enter into operating leases;
               (x) Payment of Obligations. Pay, discharge or satisfy any claim,
liability or obligation (absolute, accrued, asserted or unasserted, contingent
or otherwise) arising other than in the ordinary course of business, other than
the payment, discharge or satisfaction of liabilities reflected or reserved
against in the Company Financial Statements;
               (xi) Capital Expenditures. Make any capital expenditures, capital
additions or capital improvements except in the ordinary course of business and
consistent with past practice;
               (xii) Insurance. Materially reduce the amount of any material
insurance coverage provided by existing insurance policies;
               (xiii) Termination or Waiver. Terminate or waive any right of
substantial value, other than in the ordinary course of business;
               (xiv) Employee Benefit Plans; New Hires; Pay Increases. Except as
required by law, adopt or amend any employee benefit or stock purchase or option
plan, or hire or fire any director level or officer level employee, pay any
special bonus or special remuneration to any employee or director, or increase
the salaries or wage rates of its employees;

-36-



--------------------------------------------------------------------------------



 



               (xv) Severance Arrangement. Grant any severance or termination
pay (i) to any director or officer or (ii) to any other employee except
(A) payments made pursuant to standard written agreements outstanding on the
date hereof or (B) payments made in the ordinary course of business in
accordance with its standard past practice;
               (xvi) Lawsuits. Commence a lawsuit other than (i) for the routine
collection of bills, (ii) in such cases where it in good faith determines that
failure to commence suit would result in the material impairment of a valuable
aspect of its business, provided that it consults with Purchaser prior to the
filing of such a suit, or (iii) for a breach of this Agreement;
               (xvii) Acquisitions. Acquire or agree to acquire by merging or
consolidating with, or by purchasing a substantial portion of the assets of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof, or otherwise acquire or
agree to acquire any assets which are material, individually or in the
aggregate, to its and its subsidiaries’ business, taken as a whole;
               (xviii) Taxes. Other than in the ordinary course of business,
make or change any material election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, file any material Tax Return or any
amendment to a material Tax Return, enter into any closing agreement, settle any
claim or assessment in respect of Taxes, or consent to any extension or waiver
of the limitation period applicable to any claim or assessment in respect of
Taxes;
               (xix) Notices. Fail to give any notices or other information
required to be given to the employees of the Company or the Stockholders, any
collective bargaining unit representing any group of employees of the Company or
the Stockholders, and any applicable government authority under the National
Labor Relations Act, the Code, the Consolidated Omnibus Budget Reconciliation
Act, and other applicable law in connection with the transactions provided for
in this Agreement;
               (xx) Revaluation. Revalue any of its assets, including without
limitation writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business; or
               (xxi) Other. Take, or agree in writing or otherwise to take, any
of the actions described in clause (i) through (xx) above.
          (b) Company Developed Products. None of the Stockholders or the
Company Principals shall independently pursue, or cause or permit the Company to
independently pursue, any new product development activities unless Purchaser
has authorized such activities in writing and Purchaser and the Company
Principals (if then employed by the Company) have mutually agreed upon the
development parameters (including an acknowledgement from Purchaser that any new
product resulting from development activities conducted within such parameters
will not require any development contribution from Purchaser that would cause
such new product to become a Jointly Developed Product), timing and
responsibilities as well as the revenue, cost structure and pre-tax profit
targets applicable to such new products. For purposes of this Agreement, the
Company’s 100W Holmium side-firing fiber described in Exhibit D hereto and the
products currently manufactured and sold by the Company shall be deemed Company
Developed Products.

-37-



--------------------------------------------------------------------------------



 



          (c) Jointly Developed Products. Prior to pursuing any new product
development activities or product improvement projects pertaining to any Jointly
Developed Product, the Company shall first obtain Purchaser’s written consent
and Purchaser and the Company Principals (if then employed by the Company) shall
have mutually agreed in writing upon the development parameters (including an
acknowledgement from the Company Principals that such activities or projects
include the development contributions of Purchaser specified in such parameters
and, accordingly, any new products or product improvements resulting from such
activities or projects shall be Jointly Developed Products subject to the
percentage allocations of revenue from sales specified in such parameters),
timing and responsibilities as well as the revenue, cost structure and pre-tax
profit targets applicable to such new products or product improvement projects.
It is anticipated that Jointly Developed Products will not be included in the
Baseline Budget. Jointly Developed Products may only be included in the Baseline
Budget with the prior written consent of Purchaser.
          (d) Purchaser Sales Activities. It is anticipated that Company
Developed Products will be sold to current customers of Purchaser by Purchaser’s
sales representatives and that the Company’s sales director will train
Purchaser’s sales representatives and coordinate sales activities related to
Company Developed Products. The Company’s sales representatives will not sell
directly to Purchaser’s customers without Purchaser’s prior consent, provided
that the Company may sell Company Developed Products directly to Purchaser’s
customers if Purchaser fails to make its sales force available to the Company
for such sales.
          (e) Baseline Budget Updates. Purchaser, on the one hand, and the
Stockholders and Company Principals (if then employed by the Company), on the
other hand, agree to cooperate in good faith to determine, from time to time
during the Restricted Period, mutually agreeable and appropriate modifications
to the Baseline Budget based on facts, circumstances or events that warrant
revisions to the assumptions and methodology employed in the initial Baseline
Budget or other relevant considerations. Subject to the foregoing, the Baseline
Budget shall continue in effect for all purposes of this Agreement unless and
until all parties agree in writing to any proposed revisions to the Baseline
Budget. Each party hereto acknowledges and agrees that nothing in this
Section 6.10(e) shall be construed to limit or otherwise effect the agreements
of the parties set forth in Section 1.3(f)(i).
     6.11 Further Acts. After the Closing Date, each party hereto, at the
request of and without any further cost or expense to the other parties, will
take any further actions necessary or desirable to carry out the purposes of
this Agreement and to vest in Purchaser full title to all properties, assets and
rights of the Company transferred pursuant to this Agreement. In addition,
without in any way limiting the generality of the foregoing, the Company and, to
the extent required, the Stockholders and the Company Principals hereby agree to
take any and all further actions necessary or desirable to carry out the
assignment to Purchaser of all Company Intellectual Property.

-38-



--------------------------------------------------------------------------------



 



SECTION 7
CLOSING ACTIONS; DELIVERABLES
     7.1 Actions Being Taken at or Prior to Closing. The following documents and
such other items are being delivered at or prior to the Closing and the
following actions are being taken at or prior to the Closing:
          (a) No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the transactions contemplated hereby shall be in
effect, nor shall any proceeding brought by any Governmental Entity, foreign or
domestic, seeking any of the foregoing be pending; nor shall there be any action
taken, or any statute, rule, regulation or order enacted, entered, enforced or
deemed applicable to the transactions contemplated hereby, which makes the
consummation of such transactions illegal.
          (b) Governmental Approval. Purchaser, the Company and their respective
subsidiaries shall have timely obtained from each Governmental Entity all
approvals, waivers and consents, if any, necessary for consummation of or in
connection with the transactions contemplated hereby.
     7.2 Deliverables to the Company and the Stockholders; Actions Taken by
Purchaser. The following documents and such other items are being delivered to
the Company and the Stockholders at or prior to the Closing and the following
actions are being taken at or prior to the Closing:
          (a) Representations, Warranties and Covenants (i) Each of the
representations and warranties of Purchaser in this Agreement that is expressly
qualified by a reference to materiality shall be true in all respects as so
qualified, and each of the representations and warranties of Purchaser in this
Agreement that is not so qualified shall be true and correct in all material
respects, on and as of the Closing as though such representation or warranty had
been made on and as of the Closing (except that those representations and
warranties which address matters only as of a particular date shall remain true
and correct as of such date), and (ii) Purchaser shall have performed and
complied in all material respects with all covenants, obligations and conditions
of this Agreement required to be performed and complied with by Purchaser as of
the Closing.
          (b) Certificates of Purchaser.
               (i) Compliance Certificate of Purchaser. The Company shall have
been provided with a certificate executed on behalf of Purchaser by its
President, Chief Executive Officer or Chief Financial Officer to the effect
that, as of the Closing, each of the conditions set forth in Section 7.2(a)
above has been satisfied with respect to Purchaser.

-39-



--------------------------------------------------------------------------------



 



               (ii) Certificate of Secretary of Purchaser. The Company shall
have been provided with a certificate executed by the Secretary or Assistant
Secretary of Purchaser certifying:
                    (A) resolutions duly adopted by the Board of Directors of
Purchaser authorizing the execution of this Agreement and the execution,
performance and delivery of all agreements, documents and transactions
contemplated hereby; and
                    (B) the incumbency of the officers of Purchaser executing
this Agreement and all agreements and documents contemplated hereby.
     7.3 Deliverables to Purchaser; Actions Taken by the Company and the
Stockholders. The following documents and such other items are being delivered
to Purchaser at or prior to the Closing and the following actions are being
taken at or prior to the Closing:
          (a) Representations, Warranties and Covenants. (i) Each of the
representations and warranties of the Company, the Stockholders and the Company
Principals in this Agreement that is expressly qualified by a reference to
materiality shall be true in all respects as so qualified, and each of the
representations and warranties of the Company, the Stockholders and the Company
Principals in this Agreement that is not so qualified shall be true and correct
in all material respects, on and as of the Closing as though such representation
or warranty had been made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date), and (ii) the Company, the
Stockholders and the Company Principals shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by them as of the Closing.
          (b) No Material Adverse Changes. The Company shall not have suffered
any Material Adverse Effect since the date of the Company Current Balance Sheet.
          (c) Certificates of the Company and the Stockholders.
               (i) Compliance Certificate of the Company. Purchaser shall have
been provided with a certificate executed on behalf of the Company by its
President and its Chief Financial Officer to the effect that, as of the Closing,
each of the conditions set forth in Sections 7.3(a) and (b) above has been
satisfied.
               (ii) Compliance Certificate of the Stockholders. Purchaser shall
have been provided with a certificate executed by the Stockholders and the
Company Principals to the effect that, as of the Closing, each of the conditions
set forth in Sections 7.3(a) and (b) above has been satisfied.
               (iii) Certificate of Secretary of the Company. Purchaser shall
have been provided with a certificate executed by the Secretary of the Company
certifying:

-40-



--------------------------------------------------------------------------------



 



                    (A) resolutions duly adopted by the Board of Directors of
the Company authorizing the execution of this Agreement and the execution,
performance and delivery of all agreements, documents and transactions
contemplated hereby;
                    (B) the Articles of Incorporation and Bylaws of the Company,
as in effect immediately prior to the Closing, including all amendments thereto;
and
                    (C) the incumbency of the officers of the Company executing
this Agreement and all agreements and documents contemplated hereby.
          (d) Third Party Consents. Purchaser shall have been furnished with
evidence satisfactory to it that the Company has obtained those consents,
waivers, approvals or authorizations of those Governmental Entities and third
parties disclosed on Sections 3.5 and 3.6 of the Company Disclosure Schedule.
          (e) Injunctions or Restraints; Conduct of Business. No proceeding
brought by any Governmental Entity, foreign or domestic, seeking to prevent the
consummation of the transactions contemplated by this Agreement shall be
pending. In addition, no temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint provision limiting or restricting Purchaser’s
conduct or operation of the business of the Company and its subsidiaries,
following the Closing shall be in effect, nor shall any proceeding brought by an
administrative agency or commission or other Governmental Entity, domestic or
foreign, seeking the foregoing be pending.
          (f) Resignation of Directors and Officers. Purchaser shall have
received letters of resignation from each of the directors and officers of the
Company in office immediately prior to the Closing, which resignations in each
case shall be effective as of the Closing.
          (g) Employment Agreements; Consulting Agreement. Each of the Company
Principals shall have executed and delivered to Purchaser his Employment
Agreement. Teresanne Griffin shall have executed and delivered to Purchaser a
consulting agreement in the form attached hereto as Exhibit E.
          (h) CIIAs. Each of the individuals set forth in Section 3.14(m) of the
Company Disclosure Schedule shall have executed and delivered to Purchaser and
the Company an confidential information and invention assignment agreement in
the form attached hereto as Exhibit G.
          (i) FIRPTA Certificate. The Stockholders shall, prior to the Closing
Date, provide Purchaser with a properly executed FIRPTA Notification Letter and
a form of notice to the Internal Revenue Service in accordance with the
requirements of Treasury Regulation Section 1.897-2(h)(2) along with written
authorization to Purchaser to deliver such notice form to the Internal Revenue
Service on behalf of the Company upon the Closing.

-41-



--------------------------------------------------------------------------------



 



          (j) Waiver of Community Property Rights. Each of the Stockholders, if
married, shall deliver to Purchaser a written waiver executed by his spouse, in
such form as is reasonably acceptable to Purchaser, pursuant to which such
spouse waives any and all community property rights or other claims of interest
in and to any of the Shares or any of the consideration payable in exchange
therefor under this Agreement.
SECTION 8
INDEMNIFICATION
     8.1 Survival of Representations and Warranties. The Company’s, the
Stockholders’ and the Company Principals’ representations and warranties in this
Agreement or in any instrument delivered pursuant to this Agreement shall
terminate on the third anniversary of the Closing Date (the “Indemnification
Termination Date”); provided, however, if any claims for indemnification have
been asserted with respect to any such representations and warranties prior to
the Indemnification Termination Date, the representations and warranties on
which any such claims are based shall continue in effect until final resolution
of any claims. Purchaser’s representations and warranties contained herein or in
any instrument delivered pursuant to this Agreement shall terminate as of the
Closing.
     8.2 Indemnification.
          (a) Indemnification of Purchaser. Subject to the limitations set forth
in Section 8.2(b) below, the Stockholders shall, severally but not jointly in
proportion to their respective Shares sold pursuant hereto, indemnify and hold
Purchaser and its officers, directors and affiliates (including the Company
after the Closing Date) harmless against all claims, losses, liabilities,
damages, deficiencies, costs and expenses, including reasonable attorneys’ fees
and expenses of investigation and defense (hereinafter individually, a “Loss”
and collectively “Losses”) incurred by Purchaser or its officers, directors or
affiliates, directly or indirectly, as a result of (i) any inaccuracy or breach
of any representation or warranty made by the Company or the Stockholders in
this Agreement, including any exhibit or schedule attached hereto, (ii) the
breach of any covenant in Section 6 hereof or any agreement made by the Company
or the Stockholders and Company Principals in this Agreement, or (iii) any
personal liabilities or obligations of the Stockholders or the Company
Principals.
          (b) Limitation on Liability. The maximum aggregate liability of the
Stockholders under this Section 8.2 shall be limited to 20% of the sum of all
Earnout Amounts as they are earned and become payable pursuant to Section 1.3
hereof but without giving effect to any reduction in the payment of such Earnout
Amounts pursuant to Section 1.3(c) or Section 8.3 hereof; provided, however,
that nothing herein shall limit the liability of the Stockholders in connection
with a claim based, in whole or in part, on fraud or intentional or
misrepresentation (a “Fraud Claim”). The Stockholders shall not have any right
of contribution from the Company with respect to any Loss claimed by Purchaser
and its officers, directors and affiliates. Notwithstanding the foregoing, the
Stockholders shall not have any liability for the Company’s failure to meet any
projections so long as such projections were fraudulently derived.
Notwithstanding anything to the contrary set forth herein, except for Fraud
Claims and breaches of Section 6.1 hereof, the Stockholders shall not have any
liability under Section 8 unless the aggregate of all Losses hereunder exceeds
$50,000 (the “Loss Threshold”), in which case the Parent Indemnified Persons
shall be entitled to recover all Losses, including the amount equal to the Loss
Threshold.

-42-



--------------------------------------------------------------------------------



 



          (c) Indemnification Procedure. Upon receipt by the Stockholders of a
certificate signed by any officer of Purchaser (an “Officer’s Certificate”) on
or prior to the Indemnification Termination Date: (i) stating that Purchaser has
paid or properly accrued or reasonably anticipates that it will have to pay or
accrue Losses and (ii) specifying in reasonable detail the individual items of
Losses included in the amount so stated, the date each such item was paid or
properly accrued, or the basis for such anticipated liability, and the nature of
the inaccuracy or breach of warranty or covenant to which such item is related,
the Stockholders shall have thirty (30) days to object in a written statement to
the claim made in the Officer’s Certificate, and such statement shall have been
delivered to Purchaser prior to the expiration of such thirty (30) day period.
          (d) Resolution of Conflicts; Arbitration.
               (i) In the event that the Stockholders shall object in writing to
any claim or claims made in any Officer’s Certificate within thirty (30) days
after delivery of such Officer’s Certificate, the parties shall attempt in good
faith to agree upon the rights of the respective parties with respect to each of
such claims.
               (ii) If no such agreement can be reached after good faith
negotiation, either party may demand arbitration of the matter unless the amount
of Loss is at issue in pending litigation with a third party, in which event
arbitration shall not be commenced until such amount is ascertained or both
parties agree to arbitration, and in either such event the matter shall be
settled by arbitration conducted by one arbitrator mutually agreeable to both
parties. In the event that within thirty (30) days after submission of any
dispute to arbitration, the parties cannot mutually agree on one arbitrator, the
Stockholders and Purchaser shall each select one arbitrator, and the two
arbitrators so selected shall select a third arbitrator. The arbitrator or
arbitrators, as the case may be, shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, adequate in the sole judgment of the arbitrator or
majority of the three arbitrators, as the case may be, to discover relevant
information from the opposing parties about the subject matter of the dispute.
The arbitrator or a majority of the three arbitrators, as the case may be, shall
rule upon motions to compel or limit discovery and shall have the authority to
impose sanctions, including attorneys’ fees and costs, to the extent as a
competent court of law or equity, should the arbitrators or a majority of the
three arbitrators, as the case may be, determine that discovery was sought
without substantial justification or that discovery was refused or objected to
without substantial justification. The decision of the arbitrator or a majority
of the three arbitrators, as the case may be, as to the validity and amount of
any claim in such Officer’s Certificate shall be binding and conclusive upon the
parties to this Agreement. Such decision shall be written and shall be supported
by written findings of fact and conclusions which shall set forth the award,
judgment, decree or order awarded by the arbitrator(s).

-43-



--------------------------------------------------------------------------------



 



               (iii) Judgment upon any award rendered by the arbitrator(s) may
be entered in any court having jurisdiction. Any such arbitration shall be held
in Santa Clara County, California under the rules then in effect of the American
Arbitration Association for commercial disputes. The fees and expenses incurred
in connection with an arbitration, including without limitation the fees of each
arbitrator, the administrative costs of the arbitration and the expenses,
including, without limitation, the reasonable attorneys’ fees and costs,
incurred by the parties to the arbitration, shall be apportioned between the
parties to the arbitration as determined by the arbitrator or a majority of the
three arbitrators, as the case may be.
          (e) Third-Party Claims.
               (i) If any third party shall notify Purchaser with respect to any
matter (hereinafter referred to as a “Third Party Claim”), which may result in
Losses, then Purchaser shall give prompt notice to the Stockholders (and in any
event within thirty (30) days) of Purchaser becoming aware of any such Third
Party Claim or of facts upon which any such Third Party Claim will be based
setting forth such material information with respect to the Third Party Claim as
is reasonably available to Purchaser; provided, however, that no delay or
failure on the part of Purchaser in notifying the Stockholders shall relieve the
Stockholders from any obligation hereunder unless the Stockholders are thereby
materially prejudiced (and then solely to the extent of such prejudice). The
Stockholders shall not be liable for any attorneys fees or expenses incurred by
Purchaser prior to Purchaser and its officers, directors and affiliates giving
notice to the Stockholders of a Third Party Claim.
               (ii) In case any Third Party Claim is asserted against Purchaser,
and Purchaser notifies the Stockholders thereof pursuant to Section 8.2(e)(i)
above, the Stockholders will be entitled, if they so elect by written notice
delivered to Purchaser within thirty (30) days after receiving Purchaser’s
notice, to assume the defense thereof, at the expense of the Stockholders;
provided, that (A) prior to the expiration of such thirty-day period one or more
of the Earnout Amounts has become due and payable in accordance with the terms
of this Agreement, Purchaser has withheld from such Earnout Amounts the Maximum
Set-Off Amount then available, and Purchaser has reasonably determined that
Losses which may be incurred as a result of the Third Party Claim and any other
claims then pending do not exceed either individually, or when aggregated with
all other Third Party Claims and other pending claims, the then remaining
portion of the Maximum Set-Off Amount not previously used to offset claims for
indemnification determined to be valid in accordance with this Agreement,
(B) the Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief, (C) settlement of, or an adverse judgment
with respect to, the Third Party Claim is not, in the good faith judgment of
Purchaser, likely to establish a precedential custom or practice adverse to the
continuing business interests of Purchaser which could have a material adverse
effect on the business or operations of Purchaser, (D) the Third Party Claim
does not involve any customers of the Company, and (E) counsel selected by the
Stockholders is reasonably acceptable to Purchaser. If the Stockholders so
assume any such defense, the Stockholders shall conduct the defense of the Third
Party Claim actively and diligently. The Stockholders shall not compromise or
settle such Third Party Claim or consent to entry of any judgment in respect
thereof without the prior written consent of Purchaser, which consent shall not
be unreasonably conditioned, withheld or delayed.

-44-



--------------------------------------------------------------------------------



 



               (iii) In the event that the Stockholders assume the defense of
the Third Party Claim in accordance with Section 8.2(e)(ii) above, Purchaser may
retain separate outside legal counsel and participate in the defense of the
Third Party Claim, but the fees and expenses of such outside legal counsel shall
be at the expense of Purchaser unless Purchaser shall have been advised in
writing by counsel for the Purchaser that there is a material legal conflict of
interest between or among Purchaser and the Stockholders with respect to such
Third Party Claim, in which case the reasonable fees and expenses of such
outside legal counsel will be borne by the Stockholders. The Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Stockholders, which consent shall not be unreasonably conditioned, withheld or
delayed. The Indemnified Party will cooperate in the defense of the Third Party
Claim and will provide full access to documents, assets, properties, books and
records reasonably requested by the Stockholders and material to the claim and
will make available all officers, directors and employees reasonably requested
by the Stockholders for investigation, depositions and trial.
               (iv) In the event that the Stockholders fail or elect not to
assume the defense of Purchaser against such Third Party Claim, which the
Stockholders had the right to assume under Section 8.2(e)(ii) above,
(a) Purchaser shall have the right to undertake the defense and (b) Purchaser
shall not compromise or settle such Third Party Claim or consent to entry of any
judgment in respect thereof without the prior written consent of the
Stockholders, which consent shall not be unreasonably conditioned, withheld or
delayed. In the event that the Stockholders are not entitled to assume the
defense of Purchaser or its affiliates against such Third Party Claim pursuant
to Section 8.2(e)(ii) above, Purchaser or its affiliates shall have the right to
undertake the defense, consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim in any manner it may deem
appropriate; provided, however, that no settlement of any such claim or consent
to the entry of any judgment with respect to such Third Party Claim shall be
accepted by Purchaser without the consent of the Stockholders (which consent
shall not be unreasonably conditioned, withheld or delayed). In each case,
Purchaser shall conduct the defense of the Third Party Claim actively and
diligently, and the Stockholders will cooperate with Purchaser or its affiliates
in the defense of that claim and will provide full access to documents, assets,
properties, books and records reasonably requested by Purchaser and material to
the claim and will make available all individuals reasonably requested by
Purchaser for investigation, depositions and trial.
          (f) Materiality. Any qualifications in the representations, warranties
and covenants with respect to a Material Adverse Effect, materiality, material
or similar terms will not have any effect with respect to the calculation of the
amount of any Losses pursuant to this Section 8. However, such qualifications
will have their full effect in determining whether a breach has occurred.
     8.3 Set-Off Rights; Sole and Exclusive Remedy.
          (a) Set-Off Rights. Subject to the limitations set forth in
Section 8.2(b), Purchaser shall be entitled to set-off the amount of any Losses
from indemnification claims submitted on or prior to the Indemnification
Expiration Date and determined to be valid in

-45-



--------------------------------------------------------------------------------



 



accordance with this Section 8 against the Earnout Amounts due or to become due
to the Stockholders pursuant to this Agreement. If at any time prior to the
Indemnification Earnout Date (i) Purchaser becomes obligated to pay any Earnout
Amount under this Agreement and (ii) at such time the final determination of the
validity of any previously submitted claim for indemnification remains pending,
Purchaser shall be entitled to withhold from such Earnout Amount the Maximum
Set-Off Amount. If at any time prior to the Indemnification Earnout Date
(x) Purchaser becomes obligated to pay any Earnout Amount under this Agreement
and (y) at such time the amount of all previously submitted claims, if any, has
been finally determined in accordance with the terms of this Agreement but any
portion of the Losses incurred in connection with such claims has not been
set-off against prior Earnout Amounts, Purchaser shall be entitled to withhold
from such Earnout Amount the remaining portion of such Losses. The parties
acknowledge and agree that the rights of recoupment and set-off set forth in
this Section 8.3 are a condition to Purchaser agreeing to enter into and perform
this Agreement and that the rights of the Stockholders under this Agreement are
subject to such rights. For purposes of this Agreement, the “Maximum Set-Off
Amount” shall be an amount, determined as of each time Purchaser otherwise
becomes obligated to pay any Earnout Amount under this Agreement, equal to the
lesser of (A) 100% of such Earnout Amount, without giving effect to any
reduction in the payment thereof pursuant to Section 1.3(c) or this
Section 8.3(a), or (B) 20% of the sum of all Earnout Amounts then or previously
due and payable, in each case without giving effect to any reduction in the
payment thereof pursuant to Section 1.3(c) or this Section 8.3(a).
          (b) Sole and Exclusive Remedy. Except for Fraud Claims, any claim or
cause of action (whether such claim sounds in tort, contract or otherwise and
including statutory rights and remedies) based upon, relating to or arising out
of this Agreement or the transactions contemplated hereby or otherwise in
respect of the status, operations, condition or ownership of the Company and its
business or properties on or prior to the Closing Date must be brought by
Purchaser in accordance with the provisions and applicable limitations of this
Section 8 (including without limitation the set-off rights set forth in
Section 8.3(a)), which, other than in the case of Fraud Claims, shall constitute
the sole and exclusive remedy of Purchaser, its Affiliates, successors and
assigns and all Persons who may claim any rights through them, for any such
claim or cause of action.
SECTION 9
MISCELLANEOUS
     9.1 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice,
               (a) if to Purchaser, to:
Laserscope
3020 Orchard Drive

-46-



--------------------------------------------------------------------------------



 



San Jose, CA 95134
Attention: General Counsel
Facsimile No.: (408) 904-5925
Telephone No.: (408) 943-0636
with a copy to:
Orrick, Herrington & Sutcliffe LLP
1000 Marsh Road
Menlo Park, CA 94025
Attention: Thomas H. Tobiason, Esq.
Facsimile No.: (650) 614-7401
Telephone No.: (650) 614-7400
          (b) if to the Company, to:
InnovaQuartz Incorporated
23030 N. 15th Avenue
Phoenix, AZ 85027
Attention: Steve Griffin
Facsimile No.: (623) 434-1894
Telephone No.: (623) 434-1895
with a copy to:
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304
Attention: Michael C. Phillips, Esq.
Facsimile No.: (650) 494-0792
Telephone No.: (650) 813-5600
          (c) if to the Stockholders or the Company Principals, to the address
set forth on the signature pages hereto, with a copy to:
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304
Attention: Michael C. Phillips, Esq.
Facsimile No.: (650) 494-0792
Telephone No.: (650) 813-5600
     9.2 Interpretation. When a reference is made in this Agreement to Exhibits,
such reference shall be to an Exhibit to this Agreement unless otherwise
indicated. The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the

-47-



--------------------------------------------------------------------------------



 



words “without limitation.” The phrase “made available” in this Agreement shall
mean that the information referred to has been made available if requested by
the party to whom such information is to be made available. The phrases “the
date of this Agreement”, “the date hereof,” and terms of similar import, unless
the context otherwise requires, shall be deemed to refer to April 30, 2006. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     9.3 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one instrument.
     9.4 Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, and (b) are not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.
     9.5 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
     9.6 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.
     9.7 Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
     9.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
     9.9 Amendments and Waivers. Any term of this Agreement may be amended or
waived only with the written consent of the parties or their respective
successors and assigns. Any amendment or waiver effected in accordance with this
Section 9.9 shall be binding upon the parties and their respective successors
and assigns.

-48-



--------------------------------------------------------------------------------



 



[Signature Page Follows]

-49-



--------------------------------------------------------------------------------



 



     The parties have duly executed this Stock Purchase Agreement as of the date
first above written.

          “THE PURCHASER”  LASERSCOPE
      By:           Name:   Eric M. Reuter        Title:   President and CEO   
 

          “COMPANY”  INNOVAQUARTZ INCORPORATED
      By:           Name:   Brian Barr        Title:   President and CEO     

          “STOCKHOLDERS / COMPANY PRINCIPALS”  THE GRIFFIN FAMILY REVOCABLE
TRUST
      By:           Name:   Steve Griffin        Title:   Trustee     

                  By:           Name:   Teresanne Griffin        Title:  
Trustee     

                  Steve Griffin     

                  Brian Barr     

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



COMPANY DISCLOSURE SCHEDULE

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Employment Agreement
(Steve Griffin)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Employment Agreement
(Brian Barr)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Baseline Budget

 



--------------------------------------------------------------------------------



 



EXHIBIT D
H100 Cost and Technical Validation Criteria

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Consulting Agreement
(Teresanne Griffin)

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Confidential Information and Invention Assignment Agreement

 



--------------------------------------------------------------------------------



 



             
SECTION 1
  PURCHASE AND SALE OF SHARES     1  
 
           
1.1
  Purchase and Sale of Shares     1  
1.2
  Consideration     2  
1.3
  Earnout Payments     2  
1.4
  Earnout Amounts     8  
 
           
SECTION 2
  CLOSING     12  
 
           
2.1
  Closing Date     12  
2.2
  Actions at the Closing     12  
2.3
  No Further Ownership Rights in Shares     13  
 
           
SECTION 3
  REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDERS     14  
 
           
3.1
  Organization, Standing and Power; Subsidiaries     15  
3.2
  Articles of Incorporation and Bylaws     15  
3.3
  Capital Structure     15  
3.4
  Authorization     16  
3.5
  No Conflict     16  
3.6
  Consents     16  
3.7
  Company Financial Statements     16  
3.8
  Accounts Receivable     17  
3.9
  No Undisclosed Liabilities     17  
3.10
  No Changes     17  
3.11
  Tax Matters     19  
3.12
  Restrictions on Business Activities     21  
3.13
  Title to Properties; Absence of Liens and Encumbrances; Condition of Equipment
    21  
3.14
  Intellectual Property     22  
3.15
  Agreements, Contracts and Commitments     25  
3.16
  Governmental Authorization     27  
3.17
  Litigation     27  
3.18
  Minute Books     27  
3.19
  Environmental Matters     28  
3.20
  Brokers’ and Finders’ Fees; Third Party Expenses     28  
3.21
  Employee and Employee Benefit Matters     29  
3.22
  Insurance     29  
3.23
  Certain Advances; Guaranties     29  
3.24
  FDA and Regulatory Matters     29  
3.25
  Warranties; Indemnities     30  
3.26
  Product Development     30  
3.27
  Complete Copies of Materials     31  
3.28
  Disclosure     31  
 
           
SECTION 4
  FURTHER REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS     31  
 
           
4.1
  Ownership of Shares     31  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
4.2
  Tax Matters     31  
4.3
  Absence of Claims by the Stockholders     31  
4.4
  Authority     32  
4.5
  No Conflict     32  
 
           
SECTION 5
  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     32  
 
           
5.1
  Organization, Good Standing and Qualification     32  
5.2
  Authorization     32  
5.3
  Governmental Consents     33  
5.4
  No Violation     33  
 
           
SECTION 6
  ADDITIONAL AGREEMENTS     33  
 
           
6.1
  Expenses     33  
6.2
  [Intentionally Omitted]     33  
6.3
  No Solicitation     33  
6.4
  Access; Confidentiality     34  
6.5
  Public Announcements     34  
6.6
  Cooperation     34  
6.7
  Employees of the Company’s Business     35  
6.8
  Notification of Claims     35  
6.9
  Section 338(h)(10) Election     35  
6.10
  Operational Covenants of the Company Following the Closing     35  
6.11
  Further Acts     39  
 
           
SECTION 7
  CLOSING ACTIONS; DELIVERABLES     39  
 
           
7.1
  Actions Being Taken at or Prior to Closing     39  
7.2
  Deliverables to the Company and the Stockholders; Actions Taken by Purchaser  
  39  
7.3
  Deliverables to Purchaser; Actions Taken by the Company and the Stockholders  
  40  
 
           
SECTION 8
  INDEMNIFICATION     42  
 
           
8.1
  Survival of Representations and Warranties     42  
8.2
  Indemnification     42  
8.3
  Set-Off Rights; Sole and Exclusive Remedy     46  
 
           
SECTION 9
  MISCELLANEOUS     47  
 
           
9.1
  Notices     47  
9.2
  Interpretation     48  
9.3
  Counterparts     48  
9.4
  Entire Agreement; No Third Party Beneficiaries     48  
9.5
  Severability     49  
9.6
  Remedies Cumulative     49  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
9.7
  Governing Law     49  
9.8
  Rules of Construction     49  
9.9
  Amendments and Waivers     49  

-iii-